Name: Commission Implementing Regulation (EU) 2016/428 of 23 March 2016 amending Implementing Regulation (EU) No 680/2014 laying down implementing technical standards with regard to supervisory reporting of institutions as regards the reporting of the Leverage Ratio (Text with EEA relevance)
 Type: Implementing Regulation
 Subject Matter: marketing;  financial institutions and credit;  documentation;  employment;  technology and technical regulations;  budget;  free movement of capital
 Date Published: nan

 31.3.2016 EN Official Journal of the European Union L 83/1 COMMISSION IMPLEMENTING REGULATION (EU) 2016/428 of 23 March 2016 amending Implementing Regulation (EU) No 680/2014 laying down implementing technical standards with regard to supervisory reporting of institutions as regards the reporting of the Leverage Ratio (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EU) No 575/2013 of 26 June 2013 of the European Parliament and of the Council on prudential requirements for credit institutions and investment firms and amending Regulation (EU) No 648/2012 (1) and in particular the third subparagraph of Article 430(2) thereof, Whereas: (1) Commission Implementing Regulation (EU) No 680/2014 (2) specifies the modalities according to which institutions are required to report information relevant to their compliance with Regulation (EU) No 575/2013. Given that the regulatory framework established by Regulation (EU) No 575/2013 is gradually being supplemented and amended in its non-essential elements by the adoption of regulatory technical standards and delegated acts, in this case on the leverage ratio (3), corresponding amendments to the supervisory reporting requirements laid down in Commission Implementing Regulation (EU) No 680/2014 should be made to ensure consistency between the amended legislation and the supervisory information to be provided by institutions. (2) To ensure a correct application of the requirements laid down in Implementing Regulation (EU) No 680/2014, further precision should be provided for the purposes of supervisory reporting on the leverage ratio. Therefore, for reasons of legal clarity, it is appropriate to replace several reporting templates and the reporting instructions. (3) The European Banking Authority has conducted open public consultations, has analysed the potential related costs and benefits and requested the opinion of the Banking Stakeholder Group established in accordance with Article 37 of Regulation (EU) No 1093/2010 (4). (4) Institutions should have sufficient time to adapt their internal reporting procedures and IT processes to the revised reporting requirements on the leverage ratio. Therefore, the first date of application should be deferred to the first reporting reference date 6 months from the date of publication of this implementing regulation in the Official Journal, HAS ADOPTED THIS REGULATION: Article 1 Implementing Regulation (EU) No 680/2014 is amended as follows. (1) In Article 14, paragraphs 2 to 5 are replaced by the following 2. The reporting of the data shall be based on the methodology used for the calculation of the leverage ratio as end of quarter leverage ratio. 3. Institutions are required to report the information referred to in paragraph 14 of Part II of Annex XI in the next reporting period, where any of the following conditions is met: (a) the derivatives share referred to in paragraph 7 of Part II of Annex XI exceeds 1,5 %; (b) the derivatives share referred to in paragraph 7 of Part II of Annex XI exceeds 2,0 %. The entry criteria set out in Article 4 shall apply, except for point (b) of the first subparagraph of this paragraph where institutions start reporting information from the next reporting reference date where they have exceeded the relevant applicable threshold on one reporting reference date. 4. Institutions for which the total notional value of derivatives as defined in paragraph 9 of Part II of Annex XI exceeds EUR 10 billion shall report the information referred to in paragraph 14 of Part II of Annex XI, irrespective of whether their derivatives share fulfils the conditions referred to in paragraph 3. The entry criteria set out in Article 4 shall not apply. Institutions shall start reporting information from the next reporting reference date where they have exceeded the relevant applicable threshold on one reporting reference date. 5. Institutions are required to report the information referred to in paragraph 15 of Part II of Annex XI in the next reporting period where any of the following conditions is met: (a) the credit derivatives volume referred to in paragraph 10 of Part II of Annex XI exceeds EUR 300 million; (b) the credit derivatives volume referred to in paragraph 10 of Part II of Annex XI exceeds EUR 500 million. The entry criteria of Article 4 shall apply, except for point (b) where institutions shall start reporting information from the next reporting reference date where they have exceeded the relevant applicable threshold on one reporting reference date.. (2) In Article 14, paragraph 6 is deleted. (3) Annex X to Regulation (EU) No 680/2014 is replaced by the text set out in Annex I to this Regulation. (4) Annex XI to Regulation (EU) No 680/2014 is replaced by the text set out in Annex II to this Regulation. Article 2 This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. This Regulation shall apply from the first reporting reference date 6 months from the date of publication of this implementing regulation in the Official Journal of the European Union. It shall be binding in its entirety and directly applicable in the Member States in accordance with the Treaties. Done at Brussels, 23 March 2016. For the Commission The President Jean-Claude JUNCKER (1) OJ L 176, 27.6.2013, p. 1. (2) Commission Implementing Regulation (EU) No 680/2014 laying down implementing technical standards with regard to supervisory reporting of institutions according to Regulation (EU) No 575/2013 (OJ L 191, 28.6.2014, p. 1). (3) Commission Delegated Regulation (EU) 2015/62 of 10 October 2014 amending Regulation (EU) No 575/2013 of the European Parliament and of the Council with regard to the leverage ratio (OJ L 11, 17.1.2015, p. 37). (4) Regulation (EU) No 1093/2010 of the European Parliament and of the Council of 24 November 2010 establishing a European Supervisory Authority (European Banking Authority), amending Decision No 716/2009/EC and repealing Commission Decision 2009/78/EC (OJ L 331, 15.12.2010, p. 12). ANNEX I ANNEX X REPORTING ON LEVERAGE LEVERAGE RATIO REPORTING TEMPLATES Template code Template code Name of the template Short name 47 C 47.00 Leverage ratio calculation LRCalc 40 C 40.00 Alternative treatment of the exposure measure LR1 41 C 41.00 On- and Off-Balance Sheet items  Additional breakdown of exposures LR2 42 C 42.00 Alternative definition of capital LR3 43 C 43.00 Alternative breakdown of leverage ratio exposure measure components LR4 44 C 44.00 General information LR5 C 40.00  ALTERNATIVE TREATMENT OF THE EXPOSURE MEASURE (LR1) Row Column 010 020 040 050 070 075 085 120 Accounting balance sheet value Accounting value assuming no netting or other CRM Add-on for SFTs Add-on under the mark-to market method (assuming no netting or other CRM) Notional amount/ nominal value Capped notional amount Capped notional amount (same reference name) Leverage ratio exposure amount hypothetically exempted 010 Derivatives 020 Credit derivatives (protection sold) 030 Credit derivatives (protection sold), which are subject to a close out clause 040 Credit derivatives (protection sold), which are not subject to a close out clause 050 Credit derivatives (protection bought) 060 Financial derivatives 070 SFTs covered by a master netting agreement 080 SFTs not covered by a master netting agreement 090 Other assets 100 Low-risk off-balance sheet items under the RSA; of which: 110 Revolving retail exposures; of which 120 Unconditionally cancellable credit cards commitments 130 Non revolving unconditionally cancellable commitments 140 Medium/low risk off-balance sheet items under the RSA 150 Medium risk off-balance sheet items under the RSA 160 Full risk off-balance sheet items under the RSA 170 (memo item) Drawn amount of revolving retail exposures 180 (memo item) Drawn amounts on unconditionally cancellable credit cards commitments 190 (memo item) Drawn amounts on non-revolving unconditionally cancellable commitments 210 Cash collateral received in derivatives transactions 220 Receivables for cash collateral posted in derivatives transactions 230 Securities received in an SFT that are recognised as an asset 240 SFT cash conduit lending (cash receivables) 250 Exposures that can benefit from treatment under Article 113(6) of the CRR 260 Exposures that meet the conditions in points (a) to (c) of Article 429(14) of the CRR C 41.00  ON- AND OFF-BALANCE SHEET ITEMS  ADDITIONAL BREAKDOWN OF EXPOSURES (LR2) Row Column 010 020 030 On- and off- balance sheet exposures (SA exposures) On- and off- balance sheet exposures (IRB exposures) Nominal value 010 Total on- and off-balance sheet exposures belonging to the non-trading book as well as exposures of the trading book subject to counterparty credit risk (breakdown in accordance with the risk weight): 020 = 0 % 030 > 0 % and  ¤ 12 % 040 > 12 % and  ¤ 20 % 050 > 20 % and  ¤ 50 % 060 > 50 % and  ¤ 75 % 070 > 75 % and  ¤ 100 % 080 > 100 % and  ¤ 425 % 090 > 425 % and  ¤ 1 250 % 100 Exposures in default 110 (memo item) Low risk off-balance sheet items and off-balance sheet items attracting a 0 % conversion factor under the solvency ratio C 42.00  ALTERNATIVE DEFINITION OF CAPITAL (LR3) Row Column 010 010 Common Equity Tier 1 capital  fully phased-in definition 020 Common Equity Tier 1 capital  transitional definition 030 Total own funds  fully phased-in definition 040 Total own funds  transitional definition 055 Asset amount deducted  from CET1 items  fully phased-in definition 065 Asset amount deducted  from CET1 items  transitional definition 075 Asset amount deducted  from own funds items  fully phased-in definition 085 Asset amount deducted  from own funds items  transitional definition C 43.00  ALTERNATIVE BREAKDOWN OF LEVERAGE RATIO EXPOSURE MEASURE COMPONENTS (LR4) Row Off-balance sheet items, derivatives, SFTs and trading book Column 010 020 Leverage Ratio Exposure Value RWA 010 Off-balance sheet items; of which 020 Trade finance; of which 030 Under official export credit insurance scheme 040 Derivatives and SFTs subject to a cross-product netting agreement 050 Derivatives not subject to a cross-product netting agreement 060 SFTs not subject to a cross-product netting agreement 065 Exposure amounts resulting from the additional treatment for credit derivatives 070 Other assets belonging to the trading book Row Other non-trading book exposures Column 010 020 030 040 Leverage Ratio Exposure Value RWAs SA Exposures IRB Exposures SA Exposures IRB Exposures 080 Covered bonds 90 Exposures treated as sovereigns 100 Central governments and central banks 110 Regional governments and local authorities treated as sovereigns 120 MDBs and International organisations treated as sovereigns 130 PSEs treated as sovereigns 140 Exposures to regional governments, MDBs, international organisations and PSEs not treated as sovereigns 150 Regional governments and local authorities not treated as sovereigns 160 MDBs not treated as sovereigns 170 PSEs not treated as sovereigns 180 Institutions 190 Secured by mortgages on immovable properties; of which 200 Secured by mortgages of residential properties 210 Retail exposures; of which 220 Retail SME 230 Corporate; of which 240 Financial 250 Non-financial; of which 260 SME exposures 270 Exposures other than SME exposures 280 Exposures in default 290 Other exposures; of which 300 Securitisation exposures 310 Trade finance (memo item); of which 320 Under official export credit insurance scheme C 44.00  GENERAL INFORMATION (LR5) Row Column 010 010 Institution's company structure 020 Derivatives treatment 040 Institution type C 47.00  LEVERAGE RATIO CALCULATION (LRCalc) Column LR Exposure: Reporting reference date Row Exposure Values 010 010 SFTs: Exposure in accordance with Article 429(5) and 429(8) of the CRR 020 SFTs: Add-on for counterparty credit risk 030 Derogation for SFTs: Add-on in accordance with Article 429b(4) and 222 of the CRR 040 Counterparty credit risk of SFT agent transactions in accordance with Article 429b(6) of the CRR 050 (-) Exempted CCP leg of client-cleared SFT exposures 060 Derivatives: Current replacement cost 070 (-) Eligible cash variation margin received offset against derivatives market value 080 (-) Exempted CCP leg of client-cleared trade exposures (replacement costs) 090 Derivatives: Add-on under the mark-to-market method 100 (-) Exempted CCP leg of client-cleared trade exposures (potential future exposure) 110 Derogation for derivatives: original exposure method 120 (-) Exempted CCP leg of client-cleared trade exposures (original exposure method) 130 Capped notional amount of written credit derivatives 140 (-) Eligible purchased credit derivatives offset against written credit derivatives 150 Off-balance sheet items with a 10 % CCF in accordance with Article 429(10) of the CRR 160 Off-balance sheet items with a 20 % CCF in accordance with Article 429(10) of the CRR 170 Off-balance sheet items with a 50 % CCF in accordance with Article 429(10) of the CRR 180 Off-balance sheet items with a 100 % CCF in accordance with Article 429(10) of the CRR 190 Other assets 200 Gross up for derivatives collateral provided 210 (-) Receivables for cash variation margin provided in derivatives transactions 220 (-) Exempted CCP leg of client-cleared trade exposures (initial margin) 230 Adjustments for SFT sales accounting transactions 240 (-) Fiduciary assets 250 (-) Intragroup exposures (solo basis) exempted in accordance with Article 429(7) of the CRR 260 (-) Exposures exempted in accordance with Article 429(14) of the CRR 270 (-) Asset amount deducted  Tier 1 capital  fully phased-in definition 280 (-) Asset amount deducted  Tier 1 capital  transitional definition 290 Total Leverage Ratio exposure  using a fully phased-in definition of Tier 1 capital 300 Total Leverage Ratio exposure  using a transitional definition of Tier 1 capital Row Capital 310 Tier 1 capital  fully phased-in definition 320 Tier 1 capital  transitional definition Row Leverage Ratio 330 Leverage Ratio  using a fully phased-in definition of Tier 1 capital 340 Leverage Ratio  using a transitional definition of Tier 1 capital ANNEX II ANNEX XI REPORTING ON LEVERAGE PART I: GENERAL INSTRUCTIONS 15 1. TEMPLATE LABELLING AND OTHER CONVENTIONS 15 1.1. TEMPLATE LABELLING 15 1.2. NUMBERING CONVENTION 16 1.3. ABBREVIATIONS 16 1.4. SIGN CONVENTION 16 PART II: TEMPLATE RELATED INSTRUCTIONS 16 1. STRUCTURE AND FREQUENCY 16 2. FORMULAS FOR LEVERAGE RATIO CALCULATION 16 3. MATERIALITY THRESHOLDS FOR DERIVATIVES 17 4. C47.00  LEVERAGE RATIO CALCULATION (LRCALC) 17 5. C40.00  ALTERNATIVE TREATMENT OF THE EXPOSURE MEASURE (LR1) 25 6. C41.00  ON- AND OFF-BALANCE SHEET ITEMS  ADDITIONAL BREAKDOWN OF EXPOSURES (LR2) 34 7. C42.00  ALTERNATIVE DEFINITION OF CAPITAL (LR3) 36 8. C43.00  ALTERNATIVE BREAKDOWN OF LEVERAGE RATIO EXPOSURE MEASURE COMPONENTS (LR4) 38 9. C44.00  GENERAL INFORMATION (LR5) 55 PART I: GENERAL INSTRUCTIONS 1. Template labelling and other conventions 1.1. Template labelling 1. This Annex contains additional instructions for the templates (hereinafter LR) included in Annex X of this Regulation. 2. Overall, the framework consists of six templates:  C47.00: Leverage Ratio Calculation (LRCalc): Leverage ratio calculation;  C40.00: Leverage Ratio Template 1 (LR1): Alternative treatment of the exposure measure;  C41.00: Leverage Ratio Template 2 (LR2): On and off-balance sheet items  additional breakdown of exposures;  C42.00: Leverage Ratio Template 3 (LR3): Alternative definition of capital;  C43.00: Leverage Ratio Template 4 (LR4): Breakdown of leverage ratio exposure measure components; and  C44.00: Leverage Ratio Template 5 (LR5): General information. 3. For each template legal references are provided as well as further detailed information regarding more general aspects of the reporting. 1.2. Numbering convention 4. The document will follow the labelling convention set in the following paragraphs, when referring to the columns, rows and cells of the templates. These numerical codes are extensively used in the validation rules. 5. The following general notation is followed in the instructions: {Template;Row;Column}. An asterisk sign will be used to refer to the whole row or column. 6. In the case of validations within a template, where only data points from that template are used, notations will not refer to a template: {Row;Column}. 7. For the purpose of the reporting on leverage, of which refers to an item that is a subset of a higher level exposure category whereas memo item refers to a separate item that is not a subset of an exposure class. Reporting of both types of cells is mandatory unless otherwise specified. 1.3. Abbreviations 8. For the purposes of this annex and related templates the following abbreviations are used: (a) CRR, which is an abbreviation of Capital Requirements Regulation and shall mean Regulation (EU) No 575/2013; (b) SFT, which is an abbreviation of Securities Financing Transaction and shall mean repurchase transaction, securities or commodities lending or borrowing transaction, long settlement transaction and margin lending transaction as referred to in Regulation (EU) No 575/2013; (c) CRM, which is an abbreviation for Credit Risk Mitigation. 1.4. Sign convention 9. All amounts shall be reported as positive figures. An exception are the amounts reported in {LRCalc;050;010}, {LRCalc;070;010}, {LRCalc;080;010}, {LRCalc;100;010}, {LRCalc;120;010}, {LRCalc;140;010}, {LRCalc;210;010}, {LRCalc;220;010}, {LRCalc;240;010}, {LRCalc;250;010}, {LRCalc;260;010}, {LRCalc;310;010}, {LRCalc;320;010}, {LRCalc;270;010}, {LRCalc;280;010}, {LRCalc;330;010}, {LRCalc;340;010}, {LR3;010;010}, {LR3;020;010}, {LR3;030;010}, {LR3;040;010}, {LR3;055;010}, {LR3;065;010}, {LR3;075;010} and {LR3;085;010}. Thereby note that {LRCalc;050;010}, {LRCalc;070;010}, {LRCalc;080;010}, {LRCalc;100;010}, {LRCalc;120;010}, {LRCalc;140;010}, {LRCalc;210;010}, {LRCalc;220;010}, {LRCalc;240;010}, {LRCalc;250;010}, {LRCalc;260;010}, {LRCalc;270;010}, {LRCalc;280;010}, {LR3;055;010}, {LR3;065;010}, {LR3;075;010} and {LR3;085;010} only take negative values. Also note that, apart from extreme cases, {LRCalc;310;010}, {LRCalc;320;010}, {LRCalc;330;010}, {LRCalc;340;010}, {LR3;010;010}, {LR3;020;010}, {LR3;030;010} and {LR3;040;010} only take positive values. PART II: TEMPLATE RELATED INSTRUCTIONS 1. Structure and frequency 1. The leverage ratio template is divided into two parts. Part A comprises all the data items that enter into the calculation of the leverage ratio that institutions shall submit to competent authorities in accordance with the first subparagraph of Article 430(1) of the CRR, while Part B comprises all the data items that institutions shall submit in accordance with the second subparagraph of Article 430(1) of the CRR (i.e. for the purposes of the report referred to in Article 511 of the CRR). 2. When compiling the data for this ITS, institutions shall consider the treatment of fiduciary assets in accordance with Article 429(13) of the CRR. 2. Formulas for leverage ratio calculation 3. The leverage ratio is based on a capital measure and a total exposure measure, which can be calculated with cells from Part A. 4. Leverage Ratio  fully phased-in definition = {LRCalc;310;010}/{LRCalc;290;010}. 5. Leverage Ratio  transitional definition = {LRCalc;320;010}/{LRCalc;300;010}. 3. Materiality thresholds for derivatives 6. In order to reduce the reporting burden for institutions with limited exposures in derivatives, the following measures are used to gauge the relative importance of derivatives exposures to the total exposure of the leverage ratio. Institutions shall calculate these measures as follows: 7. . 8. Where total exposure measure is equal to: {LRCalc;290;010}. 9. Total notional value referenced by derivatives = {LR1; 010;070}. This is a cell that institutions shall always report. 10. Credit derivatives volume = {LR1;020;070} + {LR1;050;070}. These are cells that institutions shall always report. 11. Institutions are required to report the cells referred to in paragraph 14 in the next reporting period, if any of the following conditions is met:  the derivatives share referred to in paragraph 7 is more than 1,5 % on two consecutive reporting reference dates;  the derivatives share referred to in paragraph 7 exceeds 2,0 %. 12. Institutions for which the total notional value referenced by derivatives as defined in paragraph 9 exceeds 10 billion EUR shall report the cells referred to in paragraph 14, even though their derivatives share does not fulfil the conditions described in paragraph 11. 13. Institutions are required to report the cells referred to in paragraph 15 if any of the following conditions is met:  the credit derivatives volume referred to in paragraph 10 is more than 300 million EUR on two consecutive reporting reference dates;  the credit derivatives volume referred to in paragraph 10 exceeds 500 million EUR. 14. The cells which are required to be reported by institutions in accordance with paragraph 11 are the following: {LR1;010;010}, {LR1;010;020}, {LR1;010;050}, {LR1;020;010}, {LR1;020;020}, {LR1;020;050}, {LR1;030;050}, {LR1;030;070}, {LR1;040;050}, {LR1;040;070}, {LR1;050;010}, {LR1;050;020}, {LR1;050;050}, {LR1;060;010}, {LR1;060;020}, {LR1;060;050} and {LR1;060;070}. 15. The cells which are required to be reported by institutions in accordance with paragraph 13 are the following: {LR1;020;075}, {LR1;050;075} and {LR1;050;085}. 4. C47.00  Leverage ratio calculation (LRCalc) 16. This part of the reporting template collects the data that are needed to calculate the leverage ratio as defined in Articles 429, 429a and 429b of the CRR. 17. Institutions shall perform the reporting of the leverage ratio quarterly. In each quarter, the value at reporting reference date shall be the value at the last calendar day of the third month of the respective quarter. 18. Institutions shall report {010;010} to {030;010}, {060;010}, {090;010}, {110;010}, and {150;010} to {190;010} as if the exemptions referred to in {050;010}, {080;010}, {100;010}, {120;010}, and {220;010} did not apply. 19. Institutions shall report {010;010} to {240;010} as if the exemptions referred to in {250;010} and {260;010} did not apply. 20. Any amount that increases the own funds or the leverage ratio exposure shall be reported as a positive figure. On the contrary, any amount that reduces the total own funds or the leverage ratio exposure shall be reported as a negative figure. Where there is a negative sign (-) preceding the label of an item no positive figure is expected to be reported for that item. Legal references and instructions Row and column Exposure Values {010;010} SFTs: Exposure in accordance with Articles 429(5) and 429(8) of the CRR Articles 429(5)(d) and 429(8) of the CRR The exposure for SFTs calculated in accordance with Article 429(5)(d) and (8) of the CRR. Institutions shall consider in this cell transactions in accordance with Article 429b(6)(c). Institutions shall not include in this cell cash received or any security that is provided to a counterparty via the aforementioned transactions and is retained on the balance sheet (i.e. the accounting criteria for derecognition are not met). Institutions shall instead include those items in {190,010}. Institutions shall not include in this cell agent SFTs where the institution provides an indemnity or guarantee to a customer or counterparty limited to any difference between the value of the security or cash the customer has lent and the value of collateral the borrower has provided in accordance with Article 429b(6)(a) of the CRR. {020;010} SFTs: Add-on for counterparty credit risk Article 429b(1) of the CRR The add-on for counterparty credit risk of SFTs, including those that are off-balance sheet, determined in accordance with Article 429b(2) or (3) of the CRR, as applicable. Institutions shall consider in this cell transactions in accordance with Article 429b(6)(c). Institutions shall not include in this cell agent SFTs where the institution provides an indemnity or guarantee to a customer or counterparty limited to any difference between the value of the security or cash the customer has lent and the value of collateral the borrower has provided in accordance with Article 429b(6)(a) of the CRR. Institutions shall instead include those items in {040;010}. {030;010} Derogation for SFTs: Add-on in accordance with Articles 429b(4) and 222 of the CRR Article 429b(4) and 222 of the CRR The exposure value for SFTs, including those that are off-balance sheet, calculated in accordance with Article 222 of the CRR, subject to a 20 % floor for the applicable risk weight. Institutions shall consider in this cell transactions in accordance with Article 429b(6)(c) of the CRR. Institutions shall not consider in this cell transactions for which the add-on part of the leverage ratio exposure value is determined in accordance with the method defined in Article 429b(1) of the CRR. {040;010} Counterparty credit risk of SFT agent transactions in accordance with Article 429b(6) of the CRR Article 429b(6)(a), (2) and (3) of the CRR The exposure value for agent SFTs where the institution provides an indemnity or guarantee to a customer or counterparty limited to any difference between the value of the security or cash the customer has lent and the value of collateral the borrower has provided in accordance with Article 429b(6)(a) of the CRR, consists only of the add-on determined in accordance with Article 429b(2) or (3) of the CRR, as applicable. Institutions shall not include in this cell transactions in accordance with Article 429b(6)(c). Institutions shall instead include those items in {010;010} and {020;010} or {010;010} and {030;010}, as applicable. {050;010} (-) Exempted CCP leg of client-cleared SFT exposures Articles 429(11) and 306(1)(c) of the CRR The exempted CCP leg of client-cleared trade exposures of SFTs, provided that those items meet the conditions laid down in Article 306(1)(c) of the CRR. Where the exempted leg to the CCP is a security it shall not be reported in this cell unless it is a re-pledged security that under the applicable accounting framework (i.e. in accordance with the first sentence of Article 111(1) of the CRR) is included at full value. Institutions shall, as if no exemption applies, also include the amount reported in this cell in {010;010}, {020;010} and {030;010}, and, if the condition in the second half of the previous sentence is met, in {190;010}. Where there is initial margin posted by the institution for an exempted leg of an SFT that is reported in {190;010} and not reported in {020;010} or {030;010}, then the institution can report it in this cell. {060;010} Derivatives: Current replacement cost Articles 429a, 274, 295, 296, 297 and 298 of the CRR. The current replacement cost as specified in Article 274(1) of the CRR of contracts listed in Annex II of the CRR and credit derivatives including those that are off-balance sheet reported gross of variation margin received. As determined by Article 429a(1) of the CRR, institutions may take into account the effects of contracts for novation and other netting agreements in accordance with Article 295 of the CRR. Cross-product netting shall not apply. However, institutions may net within the product category referred to in point (25)(c) of Article 272 of the CRR and credit derivatives when they are subject to a contractual cross-product netting agreement referred to in Article 295(c) of the CRR. Institutions shall not include in this cell contracts measured by application of the original exposure method in accordance with Articles 429a(8) and 275 of the CRR. {070;010} (-) Eligible cash variation margin received offset against derivatives market value Article 429a(3) of the CRR Variation margin received in cash from the counterparty eligible for offsetting against the replacement cost portion of the derivatives exposure in accordance with Article 429a(3) of the CRR. Any cash variation margin received on an exempted CCP leg in accordance with Article 429(11) of the CRR shall not be reported. {080;010} (-) Exempted CCP leg of client-cleared trade exposures (replacement costs) Article 429(11) of the CRR The replacement cost portion of exempted trade exposures to a QCCP from client-cleared derivatives transactions, provided that those items meet the conditions laid down in Article 306(1)(c) of the CRR. This amount shall be reported gross of cash variation margin received on this leg. Institutions shall include the amount reported in this cell also in {060;010} as if no exemption applied. {090;010} Derivatives: Add-on under the mark-to-market method Articles 429a, 274, 295, 296, 297, 298 and 299(2) of the CRR This cell provides the add-on for the potential future exposure of contracts listed in Annex II of the CRR and of credit derivatives including those that are off-balance sheet calculated in accordance with the mark-to-market Method (Article 274 of the CRR for contracts listed in Annex II of the CRR and Article 299(2) of the CRR for credit derivatives) and applying netting rules in accordance with Article 429a(1) of the CRR. In determining the exposure value of those contracts, institutions may take into account the effects of contracts for novation and other netting agreements in accordance with Article 295 of the CRR. Cross-product netting shall not apply. However, institutions may net within the product category referred to in point (25)(c) of Article 272 of the CRR and credit derivatives when they are subject to a contractual cross-product netting agreement referred to in Article 295(c) of the CRR. In accordance with the second subparagraph of Article 429a(1) of the CRR, when determining the potential future credit exposure of credit derivatives, institutions shall apply the principles laid down in Article 299(2)(a) of the CRR to all their credit derivatives, not just those assigned to the trading book. Institutions shall not include in this cell contracts measured by application of the original exposure method in accordance with Articles 429a(8) and 275 of the CRR. {100;010} (-) Exempted CCP leg of client-cleared trade exposures (potential future exposure) Article 429(11) of the CRR The potential future exposure of exempted trade exposures to a QCCP from client-cleared derivatives transactions, provided that those items meet the conditions laid down in Article 306(1)(c) of the CRR. Institutions shall include the amount reported in this cell also in {090;010} as if no exemption applied. {110;010} Derogation for derivatives: original exposure method Articles 429a(8) and 275 of the CRR This cell provides the exposure measure of contracts listed in points 1 and 2 of Annex II of the CRR calculated in accordance with the original exposure method set out in Article 275 of the CRR. Institutions that apply the original exposure method shall not reduce the exposure measure by the amount of variation margin received in cash in accordance with Article 429a(8) of the CRR. Institutions that do not use the original exposure method shall not report this cell. Institutions shall not consider in this cell contracts measured by application of the mark-to-market method in accordance with Articles 429a(1) and 274 of the CRR. {120;010} (-) Exempted CCP leg of client-cleared trade exposures (original exposure method) Article 429(11) of the CRR The exempted CCP leg of client-cleared trade exposures when applying the original exposure method as set out in Article 275 of the CRR, provided that those items meet the conditions laid down in Article 306(1)(c) of the CRR. Institutions shall include the amount reported in this cell also in {110;010} as if no exemption applied. {130;010} Capped notional amount of written credit derivatives Article 429a(5) to (7) of the CRR Capped notional value of written credit derivatives (i.e. where the institution is providing credit protection to a counterparty) as set out in Article 429a(5) to (7) of the CRR. {140;010} (-) Eligible purchased credit derivatives offset against written credit derivatives Article 429a(5) to (7) of the CRR Capped notional value of purchased credit derivatives (i.e. where the institution is buying credit protection from a counterparty) on the same reference names as those credit derivatives written by the institution, where the remaining maturity of the purchased protection is equal to or greater than the remaining maturity of the sold protection. Hence, the value shall not be greater than the value entered in {130;010} for each reference name. {150;010} Off-balance sheet items with a 10 % CCF in accordance with Article 429(10) of the CRR Articles 429(10), 111(1)(d) and 166(9) of the CRR The exposure value, in accordance with Articles 429(10) and 111(1)(d) of the CRR, of low risk off-balance sheet items that would be assigned a 0 % credit conversion factor referred to in points 4(a) to (c) of Annex I of the CRR (as a reminder the exposure value here shall be 10 % of the nominal value). That is commitments which may be cancelled unconditionally at any time by the institution without prior notice (UCC), or that effectively provide for automatic cancellation due to deterioration in a borrower's creditworthiness. As a reminder the nominal value shall not be reduced by specific credit risk adjustments. Where a commitment refers to the extension of another commitment, the lower of the two conversion factors associated with the individual commitment shall be used in accordance with Article 166(9) of the CRR. Institutions shall not consider in this cell contracts listed in Annex II of the CRR, credit derivatives and SFTs in accordance with Article 429(10) of the CRR. {160;010} Off-balance sheet items with a 20 % CCF in accordance with Article 429(10) of the CRR Articles 429(10), 111(1)(c) and 166(9) of the CRR The exposure value, in accordance with Articles 429(10) and 111(1)(c) of the CRR, of medium/low risk off-balance-sheet items that would be assigned a 20 % credit conversion factor referred to in points 3(a) and (b) of Annex I of the CRR (as a reminder the exposure value here shall be 20 % of the nominal value). As a reminder the nominal value shall not be reduced by specific credit risk adjustments. Where a commitment refers to the extension of another commitment, the lower of the two conversion factors associated with the individual commitment shall be used in accordance with Article 166(9) of the CRR. Institutions shall not consider in this cell contracts listed in Annex II of the CRR, credit derivatives and SFTs in accordance with Article 429(10) of the CRR. {170;010} Off-balance sheet items with a 50 % CCF in accordance with Article 429(10) of the CRR Articles 429(10), 111(1)(b) and 166(9) of the CRR The exposure value, in accordance with Articles 429(10) and 111(1)(b) of the CRR, of medium risk off-balance sheet items that would be assigned a 50 % credit conversion factor as defined in the Standardised Approach to credit risk referred to in points 2(a) and (b) of Annex I of the CRR (as a reminder the exposure value here shall be 50 % of the nominal value). As a reminder the nominal value shall not be reduced by specific credit risk adjustments. This cell includes liquidity facilities and other commitments to securitisations. In other words the CCF for all liquidity facilities in accordance with Article 255 of the CRR is 50 % regardless of the maturity. Where a commitment refers to the extension of another commitment, the lower of the two conversion factors associated with the individual commitment shall be used in accordance with Article 166(9) of the CRR. Institutions shall not consider in this cell contracts listed in Annex II of the CRR, credit derivatives and SFTs in accordance with Article 429(10) of the CRR. {180;010} Off-balance sheet items with a 100 % CCF in accordance with CRR 429 (10) Articles 429(10), 111(1)(a) and 166(9) of the CRR The exposure value, in accordance with Articles 429(10) and 111(1)(a) of the CRR, of high risk off-balance sheet items that would be assigned a 100 % credit conversion factor referred to in points 1(a) to (k) of Annex I of the CRR (as a reminder the exposure value here shall be 100 % of the nominal value). As a reminder the nominal value shall not be reduced by specific credit risk adjustments. This cell includes liquidity facilities and other commitments to securitisations. Where a commitment refers to the extension of another commitment, the lower of the two conversion factors associated with the individual commitment shall be used in accordance with Article 166(9) of the CRR. Institutions shall not consider in this cell contracts listed in Annex II of the CRR, credit derivatives and SFTs in accordance with Article 429(10) of the CRR. {190;010} Other assets Article 429(5) of the CRR All assets other than contracts listed in Annex II of the CRR, credit derivatives and SFTs (e.g. amongst others assets to be reported in this cell are accounting receivables for cash variation margin provided where recognised under the operative accounting framework, liquid assets as defined under the liquidity coverage ratio, failed and unsettled transactions). Institutions shall base valuation on the principles set out in Article 429(5) of the CRR. Institutions shall include in this cell cash received or any security that is provided to a counterparty via SFTs and that is retained on the balance sheet (i.e. the accounting criteria for derecognition are not met). Furthermore, institutions shall recognise items that are deducted from CET1 and Additional Tier 1 items (e.g. intangibles, deferred tax assets etc.) here. {200;010} Gross-up for derivatives collateral provided Article 429a(2) of the CRR The amount of any derivatives collateral provided where the provision of that collateral reduces the amount of assets under the applicable accounting framework, as set out in Article 429a(2) of the CRR. Institutions shall not include in this cell initial margin for client-cleared derivative transactions with a qualifying CCP (QCCP) or eligible cash variation margin, as defined in Article 429a(3) of the CRR. {210;010} (-) Receivables for cash variation margin provided in derivatives transactions Third subparagraph of Article 429a(3) of the CRR The receivables for variation margin paid in cash to the counterparty in derivatives transactions if the institution is required, under the applicable accounting framework, to recognise these receivables as an asset, provided that the conditions in points (a) to (e) of Article 429a(3) of the CRR are met. The amount reported shall also be included in the other assets reported in {190, 010}. {220;010} (-) Exempted CCP leg of client-cleared trade exposures (initial margin) Article 429(11) of the CRR The initial margin (posted) portion of exempted trade exposures to a QCCP from client-cleared derivatives transactions, provided that those items meet the conditions laid down in Article 306(1)(c) of the CRR. The amount reported shall also be included in the other assets reported in {190, 010}. {230;010} Adjustments for SFT sales accounting transactions Article 429b(5) of the CRR The value of securities lent in a repurchase transaction that are derecognised due to a sales accounting transaction under the applicable accounting framework. {240;010} (-) Fiduciary assets Article 429(13) of the CRR The value of fiduciary assets that meet the IAS 39 criteria for derecognition and, where applicable, IFRS 10 for deconsolidation, in accordance with Article 429(13) of the CRR, assuming no accounting netting or other CRM effects (i.e. any effects of accounting netting or CRM that have affected the accounting value shall be reversed). The amount reported shall also be included in the other assets reported in {190, 010}. {250;010} (-) Intragroup exposures (solo basis) exempted in accordance with Article 429(7) of the CRR Articles 429(7) and 113(6) of the CRR Exposures that have not been consolidated on the applicable level of consolidation, that can benefit from the treatment laid down in Article 113(6) of the CRR, provided that all the conditions set out in points (a) to (e) of Article 113(6) of the CRR are met and where the competent authorities have given their approval. The amount reported shall also be included in the applicable cells above as if no exemption applied. {260;010} (-) Exposures exempted in accordance with Article 429(14) of the CRR Article 429(14) of the CRR Exposures exempted in accordance with 429(14) of the CRR subject to the therein stated conditions being met and where the competent authorities have given their approval. The amount reported shall also be included in the applicable cells above as if no exemption applied. {270;010} (-) Asset amount deducted  Tier 1 capital  fully phased-in definition Articles 429(4)(a) and 499(1)(a) of the CRR It includes all the adjustments that target the value of an asset and which are required by:  Articles 32 to 35 of the CRR, or  Articles 36 to 47 of the CRR, or  Articles 56 to 60 of the CRR, as applicable. Institutions shall take into account the exemptions, alternatives and waivers to such deductions laid down in Articles 48, 49 and 79 of the CRR, without taking into account the derogation laid down in Chapters 1 and 2 of Title I of Part Ten of the CRR. To avoid double counting, institutions shall not report adjustments already applied pursuant to Article 111 of the CRR when calculating the exposure value in {010;010} to {260;010}, nor shall they report any adjustment that does not deduct the value of a specific asset. As these amounts are already deducted from the capital measure, they reduce the leverage ratio exposure and shall be reported as a negative figure. {280;010} (-) Asset amount deducted  Tier 1 capital  transitional definition Articles 429(4)(a) and 499(1)(b) of the CRR It includes all the adjustments that adjust the value of an asset and which are required by:  Articles 32 to 35 of the CRR, or  Articles 36 to 47 of the CRR, or  Articles 56 to 60 of the CRR' as applicable. Institutions shall take into account exemptions, alternatives and waivers to such deductions laid down in Articles 48, 49 and 79 of the CRR, in addition to taking into account the derogations laid down in Chapter 1 and 2 of Title I of Part Ten of the CRR. To avoid double counting, institutions shall not report adjustments already applied pursuant to Article 111 of the CRR when calculating the exposure value in {010;010} to {260;010}, nor shall they report any adjustment that does not deduct the value of a specific asset. As these amounts are already deducted from the capital measure, they reduce the leverage ratio exposure and shall be reported as a negative figure. {290;010} Total Leverage Ratio exposure  using a fully phased-in definition of Tier 1 capital Institutions shall report the following amount: {LRCalc;010;010} + {LRCalc;020;010} + {LRCalc;030;010} + {LRCalc;040;010} + {LRCalc;050;010} + {LRCalc;060;010} + {LRCalc;070;010} + {LRCalc;080;010} + {LRCalc;090;010} + {LRCalc;100;010} + {LRCalc;110;010} + {LRCalc;120;010} + {LRCalc;130;010} + {LRCalc;140;010} + {LRCalc;150;010} + {LRCalc;160;010} + {LRCalc;170;010} + {LRCalc;180;010} + {LRCalc;190;010} + {LRCalc;200;010} + {LRCalc;210;010} + {LRCalc;220;010} + {LRCalc;230;010} + {LRCalc;240;010} + {LRCalc;250;010} + {LRCalc;260;010} + {LRCalc;270;010}. {300;010} Total Leverage Ratio exposure  using a transitional definition of Tier 1 capital Institutions shall report the following amount: {LRCalc;010;010} + {LRCalc;020;010} + {LRCalc;030;010} + {LRCalc;040;010} + {LRCalc;050;010} + {LRCalc;060;010} + {LRCalc;070;010} + {LRCalc;080;010} + {LRCalc;090;010} + {LRCalc;100;010} + {LRCalc;110;010} + {LRCalc;120;010} + {LRCalc;130;010}  {LRCalc;140;010} + {LRCalc;150;010} + {LRCalc;160;010} + {LRCalc;170;010} + {LRCalc;180;010} + {LRCalc;190;010} + {LRCalc;200;010} + {LRCalc;210;010} + {LRCalc;220;010} + {LRCalc;230;010} + {LRCalc;240;010} + {LRCalc;250;010} + {LRCalc;260;010} + {LRCalc;280;010}. Row and column Capital {310;010} Tier 1 capital  fully phased-in definition Articles 429(3) and 499(1) of the CRR This is the amount of Tier 1 capital as calculated in accordance with Article 25 of the CRR, without taking into account the derogation laid down in Chapters 1 and 2 of Title I of Part Ten of the CRR. {320;010} Tier 1 capital  transitional definition Articles 429(3) and 499(1) of the CRR This is the amount of Tier 1 capital as calculated in accordance with Article 25 of the CRR, after taking into account the derogation laid down in Chapters 1 and 2 of Title I of Part Ten of the CRR. Row and column Leverage Ratio {330;010} Leverage Ratio  using a fully phased-in definition of Tier 1 capital Articles 429(2) and 499(1) of the CRR This is the leverage ratio as calculated under paragraph 4 of Part II of this Annex. {340;010} Leverage Ratio  using a transitional definition of Tier 1 capital Articles 429(2) and 499(1) of the CRR This is the leverage ratio as calculated under paragraph 5 of Part II of this Annex. 5. C40.00  Alternative treatment of the Exposure Measure (LR1) 21. This part of the reporting collects data on an alternative treatment of derivatives, SFTs and off-balance sheet items. 22. Institutions shall determine the accounting balance sheet values in LR1 based on the applicable accounting framework in accordance with Article 4(1)(77) of the CRR. Accounting value assuming no netting or other CRM refers to the accounting balance sheet value not taking into account any effects of netting or other credit risk mitigation. 23. Apart from {250;120} and {260;120}, institutions shall report LR1 as if the exemptions referred to in LRCalc cells {050;010}, {080;010}, {100;010}, {120;010}, {220;010}, {250;010} and {260;010} did not apply. Row and column Legal references and instructions {010;010} Derivatives  Accounting balance sheet value This is the sum of {020;010}, {050;010} and {060;010}. {010;020} Derivatives  Accounting value assuming no netting or other CRM This is the sum of {020;020}, {050;020} and {060;020}. {010;050} Derivatives  Add-on under the mark-to-market method (assuming no netting or other CRM) This is the sum of {020;050}, {050;050} and {060;050}. {010;070} Derivatives  Notional amount This is the sum of {020;070}, {050;070} and {060;070}. {020;010} Credit derivatives (protection sold)  Accounting balance sheet value Article 4(1)(77) of the CRR The accounting balance sheet value under the applicable accounting framework of credit derivatives where the institution is selling credit protection to a counterparty and the contract is recognised as an asset on the balance sheet. {020;020} Credit derivatives (protection sold)  Accounting value assuming no netting or other CRM Article 4(1)(77) of the CRR The accounting balance sheet value under the applicable accounting framework of credit derivatives where the institution is selling credit protection to a counterparty and the contract is recognised as an asset on the balance sheet assuming no prudential or accounting netting or other CRM effects (i.e. any effects of accounting netting or CRM that have affected the accounting value shall be reversed). {020;050} Credit derivatives (protection sold)  Add-on under the mark-to-market method (assuming no netting or other CRM) This is the sum of {030;050} and {040;050}. {020;070} Credit derivatives (protection sold)  Notional amount This is the sum of cells {030;070} and {040;070}. {020;075} Credit derivatives (protection sold)  Capped notional amount This cell provides the notional amount referenced by the credit derivatives (protection sold) as in {020; 070} after reduction by any negative fair value changes that have been incorporated in Tier 1 capital with respect to the written credit derivative. {030;050} Credit derivatives (protection sold), which are subject to a close-out clause  Add-on under the mark-to-market method (assuming no netting or other CRM) Article 299(2) of the CRR This cell provides the potential future exposure of credit derivatives where the institution is selling credit protection to a counterparty subject to a close-out clause assuming no netting or other CRM. Institutions shall not include in this cell the add-on for credit derivatives where the institution is selling credit protection to a counterparty not subject to a close-out clause. Institutions shall instead include this in {LR1;040;050}. A close-out clause shall be defined as a clause that provides the non-defaulting party the right to terminate and close-out in a timely manner all transactions under the agreement upon an event of default, including in the event of insolvency or bankruptcy of the counterparty. Institutions shall consider all credit derivatives, not just those assigned to the trading book. {030;070} Credit derivatives (protection sold), which are subject to a close-out clause  Notional amount This cell provides the notional amount referenced by credit derivatives where the institution is selling credit protection to a counterparty subject to a close-out clause. A close-out clause shall be defined as a clause that provides the non-defaulting party the right to terminate and close-out in a timely manner all transactions under the agreement upon an event of default, including in the event of insolvency or bankruptcy of the counterparty. Institutions shall consider all credit derivatives, not just those assigned to the trading book. {040;050} Credit derivatives (protection sold), which are not subject to a close-out clause  Add-on under the mark-to-market method (assuming no netting or other CRM) Article 299(2) of the CRR This cell provides the potential future exposure of credit derivatives where the institution is selling credit protection to a counterparty not subject to a close-out clause assuming no netting or other CRM. A close-out clause shall be defined as a clause that provides the non-defaulting party the right to terminate and close-out in a timely manner all transactions under the agreement upon an event of default, including in the event of insolvency or bankruptcy of the counterparty. Institutions shall consider all credit derivatives, not just those assigned to the trading book. {040;070} Credit derivatives (protection sold), which are not subject to a close-out clause  Notional amount This cell provides the notional amount referenced by credit derivatives where the institution is selling credit protection to a counterparty not subject to a close-out clause. A close-out clause shall be defined as a clause that provides the non-defaulting party the right to terminate and close-out in a timely manner all transactions under the agreement upon an event of default, including in the event of insolvency or bankruptcy of the counterparty. Institutions shall consider all credit derivatives, not just those assigned to the trading book {050;010} Credit derivatives (protection bought)  Accounting balance sheet value Article 4(1)(77) of the CRR The accounting balance sheet value under the applicable accounting framework of credit derivatives where the institution is buying credit protection from a counterparty and the contract is recognised as an asset on the balance sheet. Institutions shall consider all credit derivatives, not just those assigned to the trading book. {050;020} Credit derivatives (protection bought)  Accounting value assuming no netting or other CRM Article 4(1)(77) of the CRR The accounting balance sheet value under the applicable accounting framework of credit derivatives where the institution is buying credit protection from a counterparty and the contract is recognised as an asset on the balance sheet assuming no prudential or accounting netting or CRM effects (i.e. any effects of accounting netting or CRM that have affected the accounting value shall be reversed). Institutions shall consider all credit derivatives, not just those assigned to the trading book. {050;050} Credit derivatives (protection bought)  Add-on under the mark-to-market method (assuming no netting or other CRM) Article 299(2) of the CRR This cell provides the potential future exposure of credit derivatives where the institution is buying credit protection from a counterparty assuming no netting or other CRM. Institutions shall consider all credit derivatives, not just those assigned to the trading book {050;070} Credit derivatives (protection bought)  Notional amount This cell provides the notional amount referenced by credit derivatives where the institution is buying credit protection from a counterparty. Institutions shall consider all credit derivatives, not just those assigned to the trading book {050;075} Credit derivatives (protection bought)  Capped notional amount This cell provides the notional amount referenced by credit derivatives (protection bought) as in {050;050} after reduction by any positive fair value changes that have been incorporated in Tier 1 capital with respect to the bought credit derivative. {050;085} Credit derivatives (protection bought)  Capped notional amount (same reference name) The notional amount referenced by credit derivatives where the institution is buying credit protection on the same underlying reference name as those credit derivatives written by the reporting institution. For the purpose of reporting this cell value, underlying reference names are considered the same if they refer to the same legal entity and level of seniority. Credit protection bought on a pool of reference entities is considered the same if this protection is economically equivalent to buying protection separately on each of the individual names in the pool. If an institution is buying credit protection on a pool of reference names, then this credit protection is only considered the same if the bought credit protection covers the entirety of the subsets of the pool on which credit protection has been sold. In other words, offsetting may only be recognised when the pool of reference entities and the level of subordination in both transactions are identical. For each reference name, the notional amounts of credit protection bought which are considered in this cell shall not exceed the amounts reported in {020;075} and {050;075}. {060;010} Financial derivatives  Accounting balance sheet value Article 4(1)(77) of the CRR The accounting balance sheet value under the applicable accounting framework of contracts listed in Annex II of the CRR where the contracts are recognised as assets on the balance sheet. {060;020} Financial derivatives  Accounting value assuming no netting or other CRM Article 4(1)(77) of the CRR The accounting balance sheet value under the applicable accounting framework of contracts listed in Annex II of the CRR where the contracts are recognised as assets on the balance sheet assuming no prudential or accounting netting or other CRM effects (i.e. any effects of accounting netting or CRM that have affected the accounting value shall be reversed). {060;050} Financial derivatives  Add-on under the mark-to-market method (assuming no netting or other CRM) Article 274 of the CRR This cell provides the regulatory potential future exposure of contracts listed in Annex II of the CRR assuming no netting or other CRM. {060;070} Financial derivatives  Notional amount This cell provides the notional amount referenced by contracts listed in Annex II of the CRR. {070;010} SFTs covered by a master netting agreement  Accounting balance sheet value Articles 4(1)(77) and 206 of the CRR The accounting balance sheet value of SFTs under the applicable accounting framework that are covered by a master netting agreement eligible under Article 206 of the CRR. Institutions shall not include in this cell cash received or any security that is provided to a counterparty via the aforementioned transactions and is retained on the balance sheet (i.e. the accounting criteria for derecognition are not met). Institutions shall instead include this in {090,010}. {070;020} SFTs covered by a master netting agreement  Accounting value assuming no netting or other CRM Articles 4(77) and 206 of the CRR The accounting balance sheet value under the applicable accounting framework of SFTs that are covered by a master netting agreement eligible under Article 206 of the CRR where the contracts are recognised as an asset on the balance sheet assuming no prudential or accounting netting or other CRM effects (i.e. any effects of accounting netting or CRM that have affected the accounting value shall be reversed). Furthermore, where sale accounting is achieved for an SFT under the applicable accounting framework, institutions shall reverse all sales-related accounting entries. Institutions shall not include in this cell cash received or any security that is provided to a counterparty via the aforementioned transactions and is retained on the balance sheet (i.e. the accounting criteria for derecognition are not met). Institutions shall instead include this in {090,020}. {070;040} Securities financing transactions covered by a master netting agreement  Add-on for SFT Articles 206 of the CRR For SFTs, including those that are off-balance sheet, that are covered by a netting agreement that meets the requirements in Article 206 of the CRR, institutions shall form netting sets. For each netting set, institutions shall calculate the add-on for current counterparty exposure (CCE) in accordance with the formula Where i = each transaction included in the netting set. Ei = for transaction i, the value Ei as defined in Article 220(3) of the CRR. Ci = for transaction i, the value Ci as defined in Article 220(3) of the CRR. Institutions shall aggregate the outcome of this formula for all netting sets and report the result in this cell. {080;010} SFTs not covered by a master netting agreement  Accounting balance sheet value Article 4(1)(77) of the CRR The accounting balance sheet value under the applicable accounting framework of SFTs that are not covered by a master netting agreement eligible under Article 206 of the CRR where the contracts are recognised as assets on the balance sheet. Institutions shall not include in this cell cash received or any security that is provided to a counterparty via the aforementioned transactions and is retained on the balance sheet (i.e. the accounting criteria for derecognition are not met). Institutions shall instead include this in {090,010}. {080;020} SFTs not covered by a master netting agreement  Accounting value assuming no netting or other CRM Article 4(1)(77) of the CRR The accounting balance sheet value under the applicable accounting framework of SFTs that are not covered by a master netting agreement eligible under Article 206 of the CRR where the contracts are recognised as assets on the balance sheet assuming no accounting netting or other CRM effects (i.e. any effects of accounting netting or CRM that have affected the accounting value shall be reversed). Furthermore, where sale accounting is achieved for an SFT under the applicable accounting framework, institutions shall reverse all sales-related accounting entries. Institutions shall not include in this cell cash received or any security that is provided to a counterparty via the aforementioned transactions and is retained on the balance sheet (i.e. the accounting criteria for derecognition are not met). Institutions shall instead include this in {090,020}. {080;040} SFTs not covered by a master netting agreement  Add-on for SFT Articles 206 of the CRR For SFTs, including those that are off-balance sheet, that are not covered by a master netting agreement eligible under Article 206 of the CRR, institutions shall form sets that consist of all assets included in a transaction (i.e. each SFT is treated as its own set), and shall determine for each set the add-on for current counterparty exposure (CCE) in accordance with the formula CCE = max {(E  C); 0} Where E = , the value Ei as defined in Article 220(3) of the CRR. C = , the value Ci as defined in Article 220(3) of the CRR. Institutions shall aggregate the outcome of this formula for all of above-mentioned sets and report the result in this cell. {090;010} Other assets  Accounting balance sheet value Article 4(1)(77) of the CRR The accounting balance sheet value under the applicable accounting framework of all assets other than contracts listed in Annex II of the CRR, credit derivatives and SFTs. {090;020} Other assets  Accounting value assuming no netting or other CRM Article 4(1)(77) of the CRR The accounting balance sheet value under the applicable accounting framework of all assets other than contracts listed in Annex II of the CRR, credit derivatives and SFTs assuming no accounting netting or other CRM effects (i.e. any effects of accounting netting or CRM that have affected the accounting value shall be reversed). {100;070} Low risk off-balance sheet items in the RSA; of which  nominal value Article 111 of the CRR This cell provides the nominal value of off-balance sheet items that would be assigned a 0 % credit conversion factor under the Standardised Approach to credit risk. This value shall not be reduced by specific credit risk adjustments. Institutions shall not consider in this cell contracts listed in Annex II of the CRR, credit derivatives and SFTs in accordance with Article 429(10) of the CRR. {110;070} Revolving retail exposures; of which  Nominal value Articles 111 and 154(4) of the CRR This cell provides the nominal value of off-balance sheet qualifying revolving retail exposures that meet the conditions set in points (a) to (c) of Article 154(4) of the CRR. This value shall not be reduced by specific credit risk adjustments. This covers all exposures that are to individuals, are revolving and unconditionally cancellable as described in point (b) of Article 149 of the CRR, and are in total limited to EUR 100 000 per obligor. Institutions shall not consider in this cell contracts listed in Annex II of the CRR, credit derivatives and SFTs in accordance with Article 429(10) of the CRR. {120;070} Unconditionally cancellable credit cards commitments  Nominal value Articles 111 and 154(4) of the CRR This cell provides the nominal value of credit cards commitments that are unconditionally cancellable at any time by the institution without prior notice (UCC) that would receive a 0 % credit conversion factor under the Standardised Approach to credit risk. This value shall not be reduced by specific credit risk adjustments. Institutions shall not include in this cell credit commitments that effectively provide for automatic cancellation due to deterioration in a borrower's creditworthiness but are not UCC. Institutions shall not consider in this cell contracts listed in Annex II of the CRR, credit derivatives and SFTs in accordance with Article 429(10) of the CRR. {130;070} Non revolving unconditionally cancellable commitments  Nominal value Articles 111 and 154(4) of the CRR It provides the nominal value of other commitments that are unconditionally cancellable at any time by the institution without prior notice (UCC) and that would receive a 0 % credit conversion factor under the Standardised Approach to credit risk. This value shall not be reduced by specific credit risk adjustments. Institutions shall not include in this cell credit commitments that effectively provide for automatic cancellation due to deterioration in a borrower's creditworthiness but are not UCC. Institutions shall not consider in this cell contracts listed in Annex II of the CRR, credit derivatives and SFTs in accordance with Article 429(10) of the CRR. {140;070} Medium/low risk off-balance sheet items under the RSA  Nominal value Article 111 of the CRR This cell provides the nominal value of off-balance sheet items that would be assigned a 20 % credit conversion factor under the Standardised Approach to credit risk. This value shall not be reduced by specific credit risk adjustments. Institutions shall not consider in this cell contracts listed in Annex II of the CRR, credit derivatives and SFTs in accordance with Article 429(10) of the CRR. {150;070} Medium risk off-balance sheet items under the RSA  Nominal value Article 111 of the CRR This cell provides the nominal value of off-balance sheet items that would be assigned a 50 % credit conversion factor under the Standardised Approach to credit risk. This value shall not be reduced by specific credit risk adjustments. Institutions shall not consider in this cell contracts listed in Annex II of the CRR, credit derivatives and SFTs in accordance with Article 429(10) of the CRR. {160;070} Full risk off-balance sheet items under the RSA  Nominal value Article 111 of the CRR This cell provides the nominal value of off-balance sheet items that would be assigned a 100 % credit conversion factor under the Standardised Approach to credit risk. This value shall not be reduced by specific credit risk adjustments. Institutions shall not consider in this cell contracts listed in Annex II of the CRR, credit derivatives and SFTs in accordance with Article 429(10) of the CRR. {170;070} (memo item) Drawn amounts of revolving retail exposures  Nominal value Article 154(4) of the CRR This cell provides the nominal value of amounts drawn on off-balance sheet revolving retail exposures. This value shall not be reduced by specific credit risk adjustments. {180;070} (memo item) Drawn amounts on unconditionally cancellable credit card commitments  Nominal value Articles 111 and 154(4) of the CRR This cell provides the nominal value of amounts drawn on unconditionally cancellable credit card commitments. This value shall not be reduced by specific credit risk adjustments. {190;070} (memo item) Drawn amounts on non-revolving unconditionally cancellable commitments  Nominal value Articles 111 and 154(4) of the CRR This cell provides the nominal value of amounts drawn on non-revolving unconditionally cancellable commitments. This value shall not be reduced by specific credit risk adjustments. {210;020} Cash collateral received in derivatives transactions  Accounting value assuming no netting or other CRM The accounting balance sheet value under the applicable accounting framework of cash collateral received in derivatives transactions assuming no accounting netting or other CRM effects (i.e. any effects of accounting netting or CRM that have affected the accounting value shall be reversed). For the purpose of this cell, cash is defined as the total amount of cash including coins and banknotes/currency. Total amount of deposits held with central banks is included to the extent that these deposits can be withdrawn in times of stress. Institutions shall not report cash on deposit with other institutions in this cell. {220;020} Receivables for cash collateral posted in derivatives transactions  Accounting value assuming no netting or other CRM The accounting balance sheet value under the applicable accounting framework of receivables for cash collateral posted against derivatives transactions assuming no accounting netting or CRM effects (i.e. any effects of accounting netting or CRM that have affected the accounting value shall be reversed). Institutions that are permitted under the applicable accounting framework to net the receivable for cash collateral posted against the related derivative liability (negative fair value) and that elect to do so shall reverse out the netting and report the net cash receivable. {230;020} Securities received in an SFT that are recognised as an asset  Accounting value assuming no netting or other CRM The accounting balance sheet value under the applicable accounting framework of securities received in an SFT that are recognised as an asset under the applicable accounting framework assuming no accounting netting or other CRM effects (i.e. any effects of accounting netting or CRM that have affected the accounting value shall be reversed). {240;020} SFT cash conduit lending (cash receivables)  Accounting value assuming no netting or other CRM The accounting balance sheet value under the applicable accounting framework of the cash receivable for the cash on-lent to the securities owner in a qualifying cash conduit lending transaction (CCLT) assuming no accounting netting or other CRM effects (i.e. any effects of accounting netting or CRM that have affected the accounting value shall be reversed). For the purpose of this cell, cash is defined as the total amount of cash including coins and banknotes/currency. Total amount of deposits held with central banks is included to the extent that these deposits can be withdrawn in times of stress. Institutions shall not report in this cell cash on deposit with other institutions. A CCLT is defined as a combination of two transactions where an institution borrows securities from the securities owner and on-lends securities to the securities borrower. Concurrently, the institution receives cash collateral from the securities borrower and on-lends the cash received to the securities owner. A qualifying CCLT shall comply with all the following conditions: (a) both of the individual transactions which comprise the qualifying CCLT shall be effected on the same trade date, or for international transactions adjacent business days; (b) where its comprising transactions do not specify a maturity, the institution shall have the legal right to close out either side of the CCLT, that is both of its comprising transactions, at any time and without prior notice; (c) where its comprising transactions specify a maturity, the CCLT shall not give rise to maturity mismatches for the institution; the institution shall have the legal right to close out either side of the CCLT, that is both of its comprising transactions, at any time and without prior notice; (d) it does not give rise to any other incremental exposures. {250;120} Exposures that can benefit from treatment under Article 113(6) of the CRR  Leverage ratio exposure amount hypothetically exempted The amount of total leverage ratio exposure that would be exempted if competent authorities would to the fullest extent grant permission to exempt exposures for which all the conditions set out in points (a) to (e) of Article 113(6) of the CRR are met and for which approval laid down in Article 113(6) of the CRR has been provided. If the competent authority already grants permission to the fullest extent then the value in this cell equals that in {LRCalc;250;010}. {260;120} Exposures that meet conditions in points (a) to (c) of Article 429(14) of the CRR  Leverage ratio exposure amount hypothetically exempted The amount of total leverage ratio exposure that would be exempted if competent authorities would to the fullest extent grant permission to exempt exposures that meet conditions in points (a) to (c) of Article 429(14) of the CRR. If the competent authority already grants permission to the fullest extent then the value in this cell equals that in {LRCalc;260;010}. 6. C41.00  On- and off-balance sheet items  additional breakdown of exposures (LR2) 24. Template LR2 provides information on additional breakdown items of all on- and off-balance sheet exposures (1) belonging to the non-trading book and of all exposures of the trading book subject to counterparty credit risk. The breakdown is in accordance with the risk weights applied under the credit risk section of the CRR. The information is derived differently for exposures under respectively the Standardised and the IRB Approach. 25. For exposures supported by CRM techniques implying the substitution of the risk weighting of the counterparty with the risk weighting of the guarantee, institutions shall refer to the risk weight after the substitution effect. Under the IRB Approach, institutions shall proceed with the following calculation: for exposures (other than those for which specific regulatory risk weights are provided for) belonging to each obligor grade, the risk weight shall be derived by dividing the risk weighted exposure obtained from the risk weight formula or the supervisory formula (for credit risk and securitisations exposures, respectively) by the exposure value after taking into account inflows and outflows due to CRM techniques with substitution effect on the exposure. Under the IRB Approach, exposures classified as in default shall be excluded from {020;010} to {090;010} and included in {100;010}. Under the Standardised Approach, exposures falling under Article 112(j) of the CRR shall be excluded from {020;020} to {090;020} and included in {100;020}. 26. Under both approaches, institutions shall consider exposures deducted from the regulatory capital as being applied a 1 250 % risk weight. Row Legal references and instructions 010 Total on- and off-balance sheet exposures belonging to the non-trading book as well as exposures of the trading book subject to counterparty credit risk (breakdown in accordance with the risk weight): This is the sum of {020:*} to {100;*}. 020 = 0 % Exposures with a 0 % risk weight. 030 > 0 % and  ¤ 12 % Exposures with a risk weight included within a range of risk weights strictly greater than 0 % and smaller than or equal to 12 %. 040 > 12 % and  ¤ 20 % Exposures with a risk weight included within a range of risk weights strictly greater than 12 % and smaller than or equal to 20 %. 050 > 20 % and  ¤ 50 % Exposures with a risk weight included within a range of risk weights strictly greater than 20 % and smaller than or equal to 50 %. 060 > 50 % and  ¤ 75 % Exposures with a risk weight included within a range of risk weights strictly greater than 50 % and smaller than or equal to 75 %. 070 > 75 % and  ¤ 100 % Exposures with a risk weight included within a range of risk weights strictly greater than 75 % and smaller than or equal to 100 %. 080 > 100 % and  ¤ 425 % Exposures with a risk weight included within a range of risk weights strictly greater than 100 % and smaller than or equal to 425 %. 090 > 425 % and  ¤ 1 250 % Exposures with a risk weight included within a range of risk weights strictly greater than 425 % and smaller than or equal to 1 250 %. 100 Exposures in default Under the Standardised Approach, exposures falling under Article 112(j) of the CRR. Under the IRB approach, all exposures with a PD of 100 % are exposures in default. 110 (memo item) Low-risk off-balance sheet items or off-balance sheet items attracting a 0 % conversion factor under the solvency ratio Low risk off-balance sheet items in accordance with Article 111 of the CRR and off-balance sheet items attracting a 0 % conversion factor in accordance with Article 166 of the CRR. Column Legal references and instructions 010 On- and off-balance sheet exposures (SA exposures) On- and off-balance sheet exposure values after taking into account value adjustments, all CRM and credit conversion factors, as calculated under Title II, Chapter 2, Part Three of the CRR. 020 On and off-balance sheet exposures (IRB exposures) On- and off-balance sheet exposures values in accordance with Article 166 of the CRR and the first sentence of the second subparagraph of Article 230(1) of the CRR, after taking into account outflows and inflows due to CRM techniques with substitution effects on the exposure. For off-balance sheet items, institutions shall apply the conversion factors as defined in Article 166(8) to (10) of the CRR. 030 Nominal value Exposure values of off-balance sheet items as defined in Articles 111 and 166 of the CRR without the application of conversion factors. 7. C42.00  Alternative definition of capital (LR3) 27. Template LR3 provides information on the capital measures needed for the review of Article 511 of the CRR. Row and column Legal references and instructions {010;010} Common Equity Tier 1 capital  fully phased-in definition Article 50 of the CRR This is the amount of CET1 capital as defined in Article 50 of the CRR, without taking into account the derogation laid down in Chapters 1 and 2 of Part Ten of the CRR. {020;010} Common Equity Tier 1 capital  transitional definition Article 50 of the CRR This is the amount of CET1 capital as calculated defined in Article 50 of the CRR, after taking into account the derogation laid down in Chapters 1 and 2 of Part Ten of the CRR. {030;010} Total own funds  fully phased-in definition Article 72 of the CRR This is the amount of own funds as defined in Article 72 of the CRR, without taking into account the derogation laid down in Chapters 1 and 2 of Part Ten of the CRR. {040;010} Total own funds  transitional definition Article 72 of the CRR This is the amount of own fund as defined in Article 72 of the CRR, after taking into account the derogation laid down in Chapters 1 and 2 of Part Ten of the CRR. {055;010} Asset amount deducted  from CET1 items  fully phased-in definition It includes the amount of regulatory adjustments to CET1 items that adjust the value of an asset and which are required by:  Articles 32 to 35 of the CRR, or  Articles 36 to 47 of the CRR, as applicable Institutions shall take into account the exemptions, alternatives and waivers to such deductions laid down in Articles 48, 49 and 79 of the CRR, without taking into account the derogation laid down in Chapters 1 and 2 of Part Ten of the CRR. To avoid double counting, institutions shall not report adjustments already applied pursuant to Article 111 of the CRR when calculating the exposure value in {LRCalc;10;10} to {LRCalc;260;10}, nor shall they report any adjustment that does not deduct the value of a specific asset. As these adjustments reduce the total own funds, they shall be reported as a negative figure. {065;010} Asset amount deducted  from CET1 items  transitional definition It includes the amount of regulatory adjustments from CET1 that adjust the value of an asset and which are required by:  Articles 32 to 35 of the CRR, or  Articles 36 to 47 of the CRR, as applicable. Institutions shall take into account the exemptions, alternatives and waivers to such deductions laid down in Articles 48, 49 and 79 of the CRR, in addition taking into account the derogation laid down in Chapters 1 and 2 of Part Ten of the CRR. To avoid double counting, institutions shall not report adjustments already applied pursuant to Article 111 of the CRR when calculating the exposure value in {LRCalc;10;10} to {LRCalc;260;10}, nor shall they report any adjustment that does not deduct the value of a specific asset. As these adjustments reduce the total own funds, they shall be reported as a negative figure. {075;010} Asset amount deducted  from own funds items  fully phased-in definition It includes the amount of regulatory adjustments from own funds items that adjust the value of an asset and which are required by:  Articles 32 to 35 of the CRR, or  Articles 36 to 47 of the CRR, or  Articles 56 to 60 of the CRR, or  Articles 66 to 70 of the CRR, as applicable. Institutions shall take into account the exemptions, alternatives and waivers to such deductions laid down in Articles 48, 49 and 79 of the CRR, without taking into account the derogation laid down in Chapters 1 and 2 of Part Ten of the CRR. To avoid double counting, institutions shall not report adjustments already applied pursuant to Article 111 of the CRR when calculating the exposure value in rows {LRCalc;10;10} to {LRCalc;260;10}, nor shall they report any adjustment that does not deduct the value of a specific asset. As these adjustments reduce the total own funds, they shall be reported as a negative figure. {085,010} Asset amount deducted  from own funds items  transitional definition It includes the amount of regulatory adjustments from own funds items that adjust the value of an asset and which are required by:  Articles 32 to 35 of the CRR, or  Articles 36 to 47 of the CRR, or  Articles 56 to 60 of the CRR, or  Articles 66 to 70 of the CRR, as applicable. Institutions shall take into account the exemptions, alternatives and waivers to such deductions laid down in Articles 48, 49 and 79 of the CRR, in addition taking into account the derogation laid down in Chapters 1 and 2 of Part Ten of the CRR. To avoid double counting, institutions shall not report adjustments already applied pursuant to Article 111 of the CRR when calculating the exposure value in {LRCalc;10;10} to {LRCalc;260;10}, nor shall they report any adjustment that does not deduct the value of a specific asset. As these adjustments reduce the total own funds, they shall be reported as a negative figure. 8. C43.00  Alternative breakdown of leverage ratio exposure measure components (LR4) 28. Institutions shall report the leverage ratio exposure values in LR4 after the application of exemptions, as applicable, referred to in the following LRCalc cells: {050;010}, {080;010}, {100;010}, {120;010}, {220; 010}, {250;010} and {260;010}. 29. In order to avoid double-counting, institutions shall uphold the equation referred to in the following paragraph: 30. The equation that institutions shall uphold according to paragraph 29 is: [{LRCalc;010;010} + {LRCalc;020;010} + {LRCalc;030;010} + {LRCalc;040;010} + {LRCalc;050;010} + {LRCalc;060;010} + {LRCalc;070;010} + {LRCalc;080;010} + {LRCalc;090;010} + {LRCalc;100;010} + {LRCalc;110;010} + {LRCalc;120;010} + {LRCalc;130;010} + {LRCalc;140;010} + {LRCalc;150;010} + {LRCalc;160;010} + {LRCalc;170;010} + {LRCalc;180;010} + {LRCalc;190;010} + {LRCalc;200;010} + {LRCalc;210;010} + {LRCalc;220;010} + {LRCalc;230;010} + {LRCalc;240;010} + {LRCalc;250;010} + {LRCalc;260;010}] = [{LR4;010;010} + {LR4;040;010} + {LR4;050;010} + {LR4;060;010} + {LR4;065;010} + {LR4;070;010} + {LR4;080;010} + {LR4;080;020} + {LR4;090;010} + {LR4;090;020} + {LR4;140;010} + {LR4;140;020} + {LR4;180;010} + {LR4;180;020} + {LR4;190;010} + {LR4;190;020} + {LR4;210;010} + {LR4;210;020} + {LR4;230;010} + {LR4;230;020} + {LR4;280;010} + {LR4;280;020} + {LR4;290;010} + {LR4;290;020}]. Row and column Legal references and instructions {010;010} Off-balance sheet items; of which  Leverage Ratio Exposure Value The leverage ratio exposure value calculated as the sum of {LRCalc;150;010}, {LRCalc;160;010}, {LRCalc;170;010} and {LRCalc;180;010}. {010;020} Off-balance sheet items; of which  RWA The risk-weighted exposure amount of off-balance sheet items  excluding SFTs and derivatives  as in the Standardised Approach and the IRB Approach. For exposures under the Standardised Approach, institutions shall determine the risk-weighted exposure amount in accordance with Chapter 2, Title II, Part Three of the CRR. For exposures under the IRB Approach, institutions shall determine the risk-weighted exposure amount in accordance with Chapter 3, Title II, Part Three of the CRR. {020;010} Trade Finance; of which  Leverage Ratio Exposure Value The leverage ratio exposure value of off-balance sheet items related to trade finance. For the purpose of the reporting in LR4, off-balance sheet items related to trade finance shall relate to issued and confirmed import and export letters of credit which are short-term and self-liquidating, and similar transactions. {020;020} Trade Finance; of which  RWA The risk-weighted exposure value of off-balance sheet items  excluding SFTs and derivatives  related to trade finance. For the purpose of the reporting in LR4, off-balance sheet items related to trade finance shall relate to issued and confirmed import and export letters of credit which are short-term and self-liquidating, and similar transactions. {030;010} Under official export credit insurance scheme  Leverage Ratio Exposure Value The leverage ratio exposure value of off-balance sheet items related to trade finance under an official export credit insurance scheme. For the purpose of the reporting in LR4, an official export credit insurance scheme shall relate to official support provided by the government or another entity such as an export credit agency in the form, among others, of direct credits/financing, refinancing, interest-rate support (where a fixed interest-rate is guaranteed for the life of the credit), aid financing (credits and grants), export credit insurance and guarantees. {030;020} Under official export credit insurance scheme  RWA The risk-weighted exposure value of off-balance sheet items  excluding SFTs and derivatives  related to trade finance under an official export credit insurance scheme. For the purpose of the reporting in LR4, an official export credit insurance scheme shall relate to official support provided by the government or another entity such as an export credit agency in the form, among others, of direct credits/financing, refinancing, interest-rate support (where a fixed interest-rate is guaranteed for the life of the credit), aid financing (credits and grants), export credit insurance and guarantees. {040;010} Derivatives and SFTs subject to a cross-product netting agreement  Leverage Ratio Exposure Value The leverage ratio exposure value of derivatives and SFTs if subject to a cross-product netting agreement as defined in Article 272(25) of the CRR. {040;020} Derivatives and SFTs subject to a cross-product netting agreement  RWA The risk-weighted exposure amounts to credit and counterparty credit risk as calculated under Title II of Part Three of the CRR of derivatives and SFTs, including those that are off-balance sheet, if subject to a cross-product netting agreement as defined in Article 272(25) of the CRR. {050;010} Derivatives not subject to a cross-product netting agreement  Leverage Ratio Exposure Value The leverage ratio exposure value of derivatives if not subject to a cross-product netting agreement as defined in Article 272(25) of the CRR. {050;020} Derivatives not subject to a cross-product netting agreement  RWA The risk-weighted exposure amounts to credit and counterparty credit risk of derivatives as calculated under Title II of Part Three of the CRR, including those that are off-balance sheet, if not subject to a cross-product netting agreement as defined in Article 272(25) of the CRR. {060;010} SFTs not subject to a cross-product netting agreement  Leverage Ratio Exposure Value The leverage ratio exposure value of exposures of SFTs if not subject to a cross-product netting agreement as defined in Article 272(25) of the CRR. {060;020} SFTs not subject to a cross-product netting agreement  RWA The risk-weighted exposure amounts to credit and counterparty credit risk of SFTs, as calculated under Title II of Part Three of the CRR, including those that are off-balance sheet, if not subject to a cross-product netting agreement as defined in Article 272(25) of the CRR. {065;010} Exposure amounts resulting from the additional treatment for credit derivatives  Leverage Ratio Exposure Value This cell shall equal the difference between {LRCalc;130;010} and {LRCalc;140;010}. {070;010} Other assets belonging to the trading book  Leverage Ratio Exposure Value The leverage ratio exposure value of items reported in {LRCalc;190;010} excluding non-trading book items. {070;020} Other assets belonging to the trading book  RWA Own fund requirements multiplied by 12.5 of items subject to Title IV of Part Three of the CRR. {080;010} Covered bonds  Leverage Ratio Exposure Value  SA exposures The leverage ratio exposure value of assets that are exposures in the form of covered bonds as defined in Article 129 of the CRR. Institutions shall report net of defaulted exposures. {080;020} Covered bonds  Leverage Ratio Exposure Value  IRB exposures The leverage ratio exposure value of assets that are exposures in the form of covered bonds as defined in Article 161(1)(d) of the CRR. Institutions shall report net of defaulted exposures. {080;030} Covered bonds  RWA  SA exposures The risk-weighted exposure amount of assets that are exposures in the form of covered bonds as in Article 129 of the CRR. Institutions shall report net of defaulted exposures. {080;040} Covered bonds  RWA  IRB exposures The risk-weighted exposure amount of assets that are exposures in the form of covered bonds as in Article 161(1)(d) of the CRR. Institutions shall report net of defaulted exposures. {090,010} Exposures treated as sovereigns  Leverage Ratio Exposure Value  SA exposures This is the sum of cells from {100,010} to {130,010}. Institutions shall report net of defaulted exposures. {090;020} Exposures treated as sovereigns  Leverage Ratio Exposure Value  IRB exposures This is the sum of cells from {100,020} to {130,020}. Institutions shall report net of defaulted exposures. {090;030} Exposures treated as sovereigns  RWA  SA exposures This is the sum of cells from {100,030} to {130,030}. Institutions shall report net of defaulted exposures. {090;040} Exposures treated as sovereigns  RWA  IRB exposures This is the sum of cells from {100,040} to {130,040}. Institutions shall report net of defaulted exposures. {100;010} Central governments and central banks  Leverage Ratio Exposure Value  SA exposures The leverage ratio exposure value of assets that are exposures to central governments or central banks as defined in Article 114 of the CRR. Institutions shall report net of defaulted exposures. {100;020} Central governments and central banks  Leverage Ratio Exposure Value  IRB exposures The leverage ratio exposure value of assets that are exposures to central governments or central banks as defined in Article 147(2)(a) of the CRR. Institutions shall report net of defaulted exposures. {100;030} Central governments and central banks  RWA  SA exposures The risk-weighted exposure amount of assets that are exposures to central governments or central banks as defined in Article 114 of the CRR. Institutions shall report net of defaulted exposures. {100;040} Central governments and central banks  RWA  IRB exposures The risk-weighted exposure amount of assets that are exposures to central governments or central banks as defined in Article 147(2)(a) of the CRR. Institutions shall report net of defaulted exposures. {110;010} Regional governments and local authorities treated as sovereigns  Leverage Ratio Exposure Value  SA exposures The leverage ratio exposure value of assets that are exposures to regional governments and local authorities treated as sovereigns that fall under Article 115(2) and (4) of the CRR. Institutions shall report net of defaulted exposures. {110;020} Regional governments and local authorities treated as sovereigns  Leverage Ratio Exposure Value  IRB exposures The leverage ratio exposure value of assets that are exposures to regional governments and local authorities that fall under Article 147(3)(a) of the CRR. Institutions shall report net of defaulted exposures. {110;030} Regional governments and local authorities treated as sovereigns  RWA  SA exposures The risk-weighted exposure amount of assets that are exposures to regional governments and local authorities treated as sovereigns that fall under Article 115(2) and (4) of the CRR. Institutions shall report net of defaulted exposures. {110;040} Regional governments and local authorities treated as sovereigns  RWA  IRB exposures The risk-weighted exposure amount of assets that are exposures to regional governments and local authorities that fall under Article 147(3)(a) of the CRR. Institutions shall report net of defaulted exposures. {120;020} MDBs and international organisations treated as sovereigns  Leverage Ratio Exposure Value  IRB exposures The leverage ratio exposure value of assets that are exposures to multilateral development banks and international organisations that fall under Article 147(3)(b) and (c) of the CRR. Institutions shall report net of defaulted exposures. {120;010} MDBs and international organisations treated as sovereigns  Leverage Ratio Exposure Value  SA exposures The leverage ratio exposure value of assets that are exposures to multilateral development banks and international organisations that fall under Articles 117(2) and 118 of the CRR. Institutions shall report net of defaulted exposures. {120;030} MDBs and international organisations treated as sovereigns  RWA  SA exposures The risk-weighted exposure amount of assets that are exposures to multilateral development banks and international organisations that fall under Articles 117(2) and 118 of the CRR. Institutions shall report net of defaulted exposures. {120;040} MDBs and international organisations treated as sovereigns  RWA  IRB exposures The risk-weighted exposure amount of assets that are exposures to multilateral development banks and international organisations that fall under Article 147(3)(b) and (c) of the CRR. Institutions shall report net of defaulted exposures. {130;010} PSEs treated as sovereigns  Leverage Ratio Exposure Value  SA exposures The leverage ratio exposure value of assets that are exposures to public sector entities that fall under Article 116(4) of the CRR. Institutions shall report net of defaulted exposures. {130;020} PSEs treated as sovereigns  Leverage Ratio Exposure Value  IRB exposures The leverage ratio exposure amount of assets that are exposures to public sector entities that fall under Article 147(3)(a) of the CRR. Institutions shall report net of defaulted exposures. {130;030} PSEs treated as sovereigns  RWA  SA exposures The risk-weighted exposure amount of assets that are exposures to public sector entities that fall under Article 116(4) of the CRR. Institutions shall report net of defaulted exposures. {130;040} PSEs treated as sovereigns  RWA  IRB exposures The risk-weighted exposure amount of assets that are exposures to public sector entities that fall under Article 147(3)(a) of the CRR. Institutions shall report net of defaulted exposures. {140;010} Exposures to regional governments, MDBs, international organisations and PSEs not treated as sovereigns  Leverage Ratio Exposure Value  SA exposures This is the sum of cells from {150,010} to {170,010}. Institutions shall report net of defaulted exposures. {140;020} Exposures to regional governments, MDBs, international organisations and PSEs not treated as sovereigns  Leverage Ratio Exposure Value  IRB exposures This is the sum of cells from {150,020} to {170,020}. Institutions shall report net of defaulted exposures. {140;030} Exposures to regional governments, MDBs, international organisations and PSEs not treated as sovereigns  RWA  SA exposures This is the sum of cells from {150,030} to {170,030}. Institutions shall report net of defaulted exposures. {140;040} Exposures to regional governments, MDBs, international organisations and PSEs not treated as sovereigns  RWA  IRB exposures This is the sum of cells from {150,040} to {170,040}. Institutions shall report net of defaulted exposures. {150;010} Regional governments and local authorities not treated as sovereigns  Leverage Ratio Exposure Value  SA exposures The leverage ratio exposure value of assets that are exposures to regional governments and local authorities not treated as sovereigns that fall under Article 115(1), (3) and (5) of the CRR. Institutions shall report net of defaulted exposures. {150;020} Regional governments and local authorities not treated as sovereigns  Leverage Ratio Exposure Value  IRB exposures The leverage ratio exposure value of assets that are exposures to regional governments and local authorities not treated as sovereigns that fall under Article 147(4)(a) of the CRR. Institutions shall report net of defaulted exposures. {150;030} Regional governments and local authorities not treated as sovereigns  RWA  SA exposures The risk-weighted exposure amount of assets that are exposures to regional governments and local authorities not treated as sovereigns that fall under Article 115(1), (3) and (5) of the CRR. Institutions shall report net of defaulted exposures. {150;040} Regional governments and local authorities not treated as sovereigns  RWA  IRB exposures The risk-weighted exposure amount of assets that are exposures to regional governments and local authorities not treated as sovereigns that fall under Article 147(4)(a) of the CRR. Institutions shall report net of defaulted exposures. {160;010} MDBs not treated as sovereigns  Leverage Ratio Exposure Value  SA exposures The leverage ratio exposure value of assets that are exposures to multilateral development banks that fall under Article 117(1) and (3) of the CRR. Institutions shall report net of defaulted exposures. {160;020} MDBs not treated as sovereigns  Leverage Ratio Exposure Value  IRB exposures The leverage ratio exposure value of assets that are exposures to multilateral development banks not treated as sovereigns that fall under Article 147(4)(c) of the CRR. Institutions shall report net of defaulted exposures. {160;030} MDBs not treated as sovereigns  RWA  SA exposures The risk-weighted exposure amount of assets that are exposures to multilateral development banks that fall under Article 117(1) and (3) of the CRR. Institutions shall report net of defaulted exposures. {160;040} MDBs not treated as sovereigns  RWA  IRB exposures The risk-weighted exposure amount of assets that are exposures to multilateral development banks not treated as sovereigns that fall under Article 147(4)(c) of the CRR. Institutions shall report net of defaulted exposures. {170;010} PSEs not treated as sovereigns  Leverage Ratio Exposure Value  SA exposures The leverage ratio exposure value of assets that are exposures to public sector entities that fall under Article 116(1), (2), (3) and (5) of the CRR.. Institutions shall report net of defaulted exposures. {170;020} PSEs not treated as sovereigns  Leverage Ratio Exposure Value  IRB exposures The leverage ratio exposure value of assets that are exposures to public sector entities not treated as sovereigns that fall under Article 147(4)(b) of the CRR. Institutions shall report net of defaulted exposures. {170;030} PSEs not treated as sovereigns  RWA  SA exposures The risk-weighted exposure amount of assets that are exposures to public sector entities that fall under Article 116(1), (2), (3) and (5) of the CRR. Institutions shall report net of defaulted exposures. {170;040} PSEs not treated as sovereigns  RWA  IRB exposures The risk-weighted exposure amount assets that are exposures to public sector entities not treated as sovereigns that fall under Article 147(4)(b) of the CRR. Institutions shall report net of defaulted exposures. {180;010} Institutions  Leverage Ratio Exposure Value  SA exposures The leverage ratio exposure value of assets that are exposures to institutions that fall under Articles 119 to 121 of the CRR. Institutions shall report net of defaulted exposures. {180;020} Institutions  Leverage Ratio Exposure Value  IRB exposures The leverage ratio exposure value of assets that are exposures to institutions that fall under Article 147(2)(b) of the CRR and are not exposures in the form of covered bonds under Article 161(d) of the CRR and do not fall under Article 147(4)(a) to (c) of the CRR. Institutions shall report net of defaulted exposures. {180;030} Institutions  RWA  SA exposures The risk-weighted exposure amount of assets that are exposures to institutions that fall under Articles 119 to 121 of the CRR. Institutions shall report net of defaulted exposures. {180;040} Institutions  RWA  IRB exposures The risk-weighted exposure amount of assets that are exposures to institutions that fall under Article 147(2)(b) of the CRR and are not exposures in the form of covered bonds under Article 161(d) of the CRR and do not fall under Article 147(4)(a) to (c) of the CRR. Institutions shall report net of defaulted exposures. {190;010} Secured by mortgages on immovable properties; of which  Leverage Ratio Exposure Value  SA exposures The leverage ratio exposure value of assets that are exposures secured by mortgages on immovable property that fall under Article 124 of the CRR. Institutions shall report net of defaulted exposures. {190;020} Secured by mortgages on immovable properties; of which  Leverage Ratio Exposure Value  IRB exposures The leverage ratio exposure value of assets that are exposures to corporate under Article 147(2)(c) or retail exposures under Article 147(2)(d) of the CRR if these exposures are secured by mortgages on immovable property in accordance with Article 199(1)(a) of the CRR. Institutions shall report net of defaulted exposures. {190;030} Secured by mortgages on immovable properties; of which  RWA  SA exposures The risk-weighted exposure amount of assets that are exposures secured by mortgages on immovable property that fall under Article 124 of the CRR. Institutions shall report net of defaulted exposures. {190;040} Secured by mortgages on immovable properties; of which  RWA  IRB exposures The risk-weighted exposure amount of assets that are exposures to corporate under Article 147(2)(c) or retail exposures under Article 147(2)(d) of the CRR if these exposures are secured by mortgages on immovable property in accordance with Article 199(1)(a) of the CRR. Institutions shall report net of defaulted exposures. {200;010} Secured by mortgages of residential properties  Leverage Ratio Exposure Value  SA exposures The leverage ratio exposure value of assets that are exposures fully and completely secured by mortgages on residential property that fall under Article 125 of the CRR. Institutions shall report net of defaulted exposures. {200;020} Secured by mortgages of residential properties  Leverage Ratio Exposure Value  IRB exposures The leverage ratio exposure value of assets that are exposures to corporates under Article 147(2)(c) or retail exposures under Article 147(2)(d) of the CRR if these exposures are secured by mortgages on residential property in accordance with Article 199(1)(a) of the CRR. Institutions shall report net of defaulted exposures. {200;030} Secured by mortgages of residential properties  RWA  SA exposures The risk-weighted exposure amount of assets that are exposures fully and completely secured by mortgages on residential property that fall under Article 125 of the CRR. Institutions shall report net of defaulted exposures. {200;040} Secured by mortgages of residential properties  RWA  IRB exposures The risk-weighted exposure amount of assets that are exposures to corporates under Article 147(2)(c) or retail exposures under Article 147(2)(d) of the CRR if these exposures are secured by mortgages on residential property in accordance with Article 199(1)(a) of the CRR. Institutions shall report net of defaulted exposures. {210;010} Retail exposures; of which  Leverage Ratio Exposure Value  SA exposures The leverage ratio exposure value of assets that are retail exposures that fall under Article 123 of the CRR. Institutions shall report net of defaulted exposures. {210;020} Retail exposures; of which  Leverage Ratio Exposure Value  IRB exposures The leverage ratio exposure value of assets that are retail exposures under Article 147(2)(d) of the CRR if these exposures are not secured by mortgages on immovable property in accordance with Article 199(1)(a) of the CRR. Institutions shall report net of defaulted exposures. {210;030} Retail exposures; of which  RWA  SA exposures The risk-weighted exposure amount of assets that are retail exposures that fall under Article 123 of the CRR. Institutions shall report net of defaulted exposures. {210;040} Retail exposures; of which  RWA  IRB exposures The risk-weighted exposure amount of assets that are retail exposures under Article 147(2)(d) of the CRR if these exposures are not secured by mortgages on immovable property in accordance with Article 199(1)(a) of the CRR. Institutions shall report net of defaulted exposures. {220;010} Retail SME  Leverage Ratio Exposure Value  SA exposures The leverage ratio exposure value of assets that are retail exposures to small- and medium-sized enterprises that fall under Article 123 of the CRR. For the purpose of this cell, the term small and medium enterprise is defined in accordance with Article 501(2)(b) of the CRR. Institutions shall report net of defaulted exposures. {220;020} Retail SME  Leverage Ratio Exposure Value  IRB exposures The leverage ratio exposure value of assets that are retail exposures under Article 147(2)(d) of the CRR if these exposures are exposures to small- and medium-sized enterprises and are not secured by mortgages on immovable property in accordance with Article 199(1)(a) of the CRR. For the purpose of this cell, the term small and medium enterprise is defined in accordance with Article 501(2)(b) of the CRR. Institutions shall report net of defaulted exposures. {220;030} Retail SME  RWA  SA exposures The risk-weighted exposure amount of assets that are retail exposures to small- and medium-sized enterprises that fall under Article 123 of the CRR. For the purpose of this cell, the term small and medium enterprise is defined in accordance with Article 501(2)(b) of the CRR. Institutions shall report net of defaulted exposures. {220;040} Retail SME  RWA  IRB exposures The risk-weighted exposure amount of assets that are retail exposures under Article 147(2)(d) of the CRR if these exposures are exposures to small- and medium-sized enterprises and are not secured by mortgages on immovable property in accordance with Article 199(1)(a) of the CRR. For the purpose of this cell, the term small and medium enterprise is defined in accordance with Article 501(2)(b) of the CRR. Institutions shall report net of defaulted exposures. {230;010} Corporate; of which  Leverage Ratio Exposure Value  SA exposures This is the sum of {240,010} and {250,010}. Institutions shall report net of defaulted exposures. {230;020} Corporate; of which  Leverage Ratio Exposure Value  IRB exposures This is the sum of {240,020} and {250,020}. Institutions shall report net of defaulted exposures. {230;030} Corporate; of which  RWA  SA exposures This is the sum of {240,030} and {250,030}. Institutions shall report net of defaulted exposures. {230;040} Corporate; of which  RWA  IRB exposures This is the sum of {240,040} and {250,040}. Institutions shall report net of defaulted exposures. {240;010} Financial  Leverage Ratio Exposure Value  SA exposures The leverage ratio exposure value of assets that are exposures to financial corporates that fall under Article 122 of the CRR. For the purpose of the reporting in LR4, financial corporates shall mean regulated and unregulated undertakings other than institutions referred to in {180;10}, the principal activity of which is to acquire holdings or to pursue one or more of the activities listed in Annex I to Directive 2013/36/EU, as well as undertakings as defined in Article 4(1)(27) of the CRR other than institutions referred to in {180;10}. Institutions shall report net of defaulted exposures. {240;020} Financial  Leverage Ratio Exposure Value  IRB exposures The leverage ratio exposure value of assets that are exposures to financial corporates under Article 147(2)(c) of the CRR if these exposures are not secured by mortgages on immovable property in accordance with Article 199(1)(a) of the CRR. For the purpose of reporting in LR4, financial corporates shall mean regulated and unregulated undertakings other than institutions referred to in {180;10}, the principal activity of which is to acquire holdings or to pursue one or more of the activities listed in Annex I to Directive 2013/36/EU, as well as undertakings as defined in Article 4(1)(27) of the CRR other than institutions referred to in {180;10}. Institutions shall report net of defaulted exposures. {240;030} Financial  RWA  SA exposures The risk-weighted exposure amount of assets that are exposures to financial corporates that fall under Article 122 of the CRR. For the purpose of reporting in LR4, financial corporates shall mean regulated and unregulated undertakings other than institutions referred to in {180;10}, the principal activity of which is to acquire holdings or to pursue one or more of the activities listed in Annex I to Directive 2013/36/EU, as well as undertakings as defined in Article 4(1)(27) of the CRR other than institutions referred to in {180;10}. Institutions shall report net of defaulted exposures. {240;040} Financial  RWA  IRB exposures The risk-weighted exposure amount of assets that are exposures to financial corporates under Article 147(2)(c) of the CRR if these exposures are not secured by mortgages on immovable property in accordance with Article 199(1)(a) of the CRR. For the purpose of reporting in LR4, financial corporates shall mean regulated and unregulated undertakings other than institutions referred to in {180;10}, the principal activity of which is to acquire holdings or to pursue one or more of the activities listed in Annex I to Directive 2013/36/EU, as well as undertakings as defined in Article 4(1)(27) of the CRR other than institutions referred to in {180;10}. Institutions shall report net of defaulted exposures. {250;010} Non-financial; of which  Leverage Ratio Exposure Value  SA exposures The leverage ratio exposure value of assets that are exposures to non-financial corporates that fall under Article 122 of the CRR. This is the sum of {260,010} and {270,010}. Institutions shall report net of defaulted exposures. {250;020} Non-financial; of which  Leverage Ratio Exposure Value  IRB exposures The leverage ratio exposure value of assets that are exposures to non-financial corporates under Article 147(2)(c) of the CRR if these exposures are not secured by mortgages on immovable property in accordance with Article 199(1)(a) of the CRR. This is the sum of {260,020} and {270,020}. Institutions shall report net of defaulted exposures. {250;030} Non-financial; of which  RWA  SA exposures The risk-weighted exposure amount of assets that are exposures to non-financial corporates that fall under Article 122 of the CRR. This is the sum of {260,030} and {270,030}. Institutions shall report net of defaulted exposures. {250;040} Non-financial; of which  RWA  IRB exposures The risk-weighted exposure amount of assets that are exposures to non-financial corporates under Article 147(2)(c) of the CRR if these exposures are not secured by mortgages on immovable property in accordance with Article 199(1)(a) of the CRR. This is the sum of {260,040} and {270,040}. Institutions shall report net of defaulted exposures. {260;010} SME exposures  Leverage Ratio Exposure Value  SA exposures The leverage ratio exposure value of assets that are exposures to corporates in the form of small- and medium-sized enterprises that fall under Article 122 of the CRR. For the purpose of this cell, a small and medium enterprise is in accordance with Article 501(2)(b) of the CRR. Institutions shall report net of defaulted exposures. {260;020} SME exposures  Leverage Ratio Exposure Value  IRB exposures The leverage ratio exposure value of assets that are exposures to corporates under Article 147(2)(c) of the CRR if these exposures are exposures to small- and medium-sized enterprises and are not secured by mortgages on immovable property in accordance with Article 199(1)(a) of the CRR. For the purpose of this cell, the term small and medium enterprise is defined in accordance with Article 501(2)(b) of the CRR. Institutions shall report net of defaulted exposures. {260;030} SME exposures  RWA  SA exposures The risk-weighted exposure amount of assets that are exposures to corporates in the form of small- and medium-sized enterprises that fall under Article 122 of the CRR. For the purpose of this cell, the term small and medium enterprise is defined in accordance with Article 501(2)(b) of the CRR. Institutions shall report net of defaulted exposures. {260;040} SME exposures  RWA  IRB exposures The risk-weighted exposure amount of assets that are exposures to corporates under Article 147(2)(c) of the CRR if these exposures are exposures to small- and medium-sized enterprises and are not secured by mortgages on immovable property in accordance with Article 199(1)(a) of the CRR. For the purpose of this cell, the term small and medium enterprise is defined in accordance with Article 501(2)(b) of the CRR. Institutions shall report net of defaulted exposures. {270;010} Exposures other than SME exposures  Leverage Ratio Exposure Value  SA exposures The leverage ratio exposure value of assets that are exposures to corporates that fall under Article 122 of the CRR and that are not reported in {230;040} and {250;040}. Institutions shall report net of defaulted exposures. {270;020} Exposures other than SME exposures  Leverage Ratio Exposure Value  IRB exposures The leverage ratio exposure value of assets that are exposures to corporates under Article 147(2)(c) of the CRR if these exposures are not secured by mortgages on immovable property in accordance with Article 199(1)(a) of the CRR and that are not reported in {230;040} and {250;040}. Institutions shall report net of defaulted exposures. {270;030} Exposures other than SME exposures  RWA  SA exposures The risk-weighted exposure amount of assets that are exposures to corporates that fall under Article 122 of the CRR and that are not reported in {230;040} and {250;040}. Institutions shall report net of defaulted exposures. {270;040} Exposures other than SME exposures  RWA  IRB exposures The risk-weighted exposure amount of assets that are exposures to corporates under Article 147(2)(c) of the CRR if these exposures are not secured by mortgages on immovable property in accordance with Article 199(1)(a) of the CRR and that are not reported in {230;040} and {250;040}. Institutions shall report net of defaulted exposures. {280;010} Exposures in default  Leverage Ratio Exposure Value  SA exposures The leverage ratio exposure value of assets that are exposures in default and thus fall under Article 127 of the CRR. {280;020} Exposures in default  Leverage Ratio Exposure Value  IRB exposures The leverage ratio exposure value of assets categorised in the exposures classes listed in Article 147(2) of the CRR if a default in accordance with Article 178 of the CRR has occurred. {280;030} Exposures in default  RWA  SA exposures The risk-weighted exposure amount of assets that are exposures in default and thus fall under Article 127 of the CRR. {280;040} Exposures in default  RWA  IRB exposures The risk-weighted exposure amount of assets categorised in the exposures classes listed in Article 147(2) of the CRR if a default in accordance with Article 178 of the CRR has occurred. {290;010} Other exposures; of which  Leverage Ratio Exposure Value  SA exposures The leverage ratio exposure value of assets categorised in the exposures classes listed in Article 112(k), (m), (n), (o), (p) and (q) of the CRR. Institutions shall report assets that are deducted from the own funds (e.g. intangibles) but cannot be categorised otherwise here, even if such a categorisation is not required for determining risk-based own funds requirements in columns {*; 030} and {*; 040}. Institutions shall report net of defaulted exposures. {290;020} Other exposures; of which  Leverage Ratio Exposure Value  IRB exposures The leverage ratio exposure amount of assets categorised in the exposures classes listed in Article 147(2)(e), (f) and (g) of the CRR. Institutions shall report assets that are deducted from the own funds (e.g. intangibles) but cannot be categorised otherwise here, even if such a categorisation is not required for determining risk-based own funds requirements in columns {*; 030} and {*; 040}. Institutions shall report net of defaulted exposures. {290;030} Other exposures; of which  RWA  SA exposures The risk-weighted exposure value of assets categorised in the exposures classes listed in Article 112(k), (m), (n), (o), (p) and (q) of the CRR. Institutions shall report net of defaulted exposures. {290;040} Other exposures; of which  RWA  IRB exposures The risk-weighted exposure value of assets categorised in the exposures classes listed in Article 147(2)(e), (f) and (g) of the CRR. Institutions shall report net of defaulted exposures. {300;010} Securitisation exposures  Leverage Ratio Exposure Value  SA exposures The leverage ratio exposure value of assets that are exposures to securitisations that fall under Article 112(m) of the CRR. Institutions shall report net of defaulted exposures. {300;020} Securitisation exposures  Leverage Ratio Exposure Value  IRB exposures The leverage ratio exposure value of assets that are exposures to securitisations and fall under Article 147(2)(f) of the CRR. Institutions shall report net of defaulted exposures. {300;030} Securitisation exposures  RWA  SA exposures The risk-weighted exposure amount of assets that are exposures to securitisations that fall under Article 112(m) of the CRR. Institutions shall report net of defaulted exposures. {300;040} Securitisation exposures  RWA  IRB exposures The risk-weighted exposure amount of assets that are exposures to securitisations and fall under Article 147(2)(f) of the CRR. Institutions shall report net of defaulted exposures. {310;010} Trade finance (memo item); of which  Leverage Ratio Exposure Value  SA exposures The leverage ratio exposure value of on-balance sheet items related to lending to an exporter or an importer of goods or services through import and export credits and similar transactions. Institutions shall report net of defaulted exposures. {310;020} Trade finance (memo item); of which  Leverage Ratio Exposure Value  IRB exposures The leverage ratio exposure amount of on-balance sheet items related to lending to an exporter or an importer of goods or services through import and export credits and similar transactions. Institutions shall report net of defaulted exposures. {310;030} Trade finance (memo item); of which  RWA  SA exposures The risk-weighted exposure value of on-balance sheet items related to lending to an exporter or an importer of goods or services through import and export credits and similar transactions. Institutions shall report net of defaulted exposures. {310;040} Trade finance (memo item); of which  RWA  IRB exposures The risk-weighted exposure amount of on-balance sheet items related to lending to an exporter or an importer of goods or services through import and export credits and similar transactions. Institutions shall report net of defaulted exposures. {320;010} Under official export credit insurance scheme  Leverage Ratio Exposure Value  SA exposures The leverage ratio exposure value of on-balance sheet items related to trade finance under an official export credit insurance scheme. For the purpose of the reporting in LR4, an official export credit insurance scheme shall relate to official support provided by the government or another entity such as an export credit agency in the form, among others, of direct credits/financing, refinancing, interest-rate support (where a fixed interest-rate is guaranteed for the life of the credit), aid financing (credits and grants), export credit insurance and guarantees. Institutions shall report net of defaulted exposures. {320;020} Under official export credit insurance scheme  Leverage Ratio Exposure Value  IRB exposures The leverage ratio exposure amount of on-balance sheet items related to trade finance under an official export credit insurance scheme. For the purpose of the reporting in LR4, an official export credit insurance scheme shall relate to official support provided by the government or another entity such as an export credit agency in the form, among others, of direct credits/financing, refinancing, interest-rate support (where a fixed interest-rate is guaranteed for the life of the credit), aid financing (credits and grants), export credit insurance and guarantees. Institutions shall report net of defaulted exposures. {320;030} Under official export credit insurance scheme  RWA  SA exposures The risk-weighted exposure value of on-balance sheet items related to trade finance under an official export credit insurance scheme. For the purpose of the reporting in LR4, an official export credit insurance scheme shall relate to official support provided by the government or another entity such as an export credit agency in the form, among others, of direct credits/financing, refinancing, interest-rate support (where a fixed interest-rate is guaranteed for the life of the credit), aid financing (credits and grants), export credit insurance and guarantees. Institutions shall report net of defaulted exposures. {320;040} Under official export credit insurance scheme  RWA  IRB exposures The risk-weighted exposure amount of on-balance sheet items related to trade finance under an official export credit insurance scheme. For the purpose of the reporting in LR4, an official export credit insurance scheme shall relate to official support provided by the government or another entity such as an export credit agency in the form, among others, of direct credits/financing, refinancing, interest-rate support (where a fixed interest-rate is guaranteed for the life of the credit), aid financing (credits and grants), export credit insurance and guarantees. Institutions shall report net of defaulted exposures. 9. C44.00  General information (LR5) 31. Additional information is collected here for the purpose of categorising the institution activities and the regulatory options chosen by the institution. Row and column Instructions {010;010} Institution's company structure The institution shall classify its company structure in accordance with the categories given below:  Joint stock company;  Mutual/cooperative;  Other non-joint stock company. {020;010} Derivatives treatment The institution shall specify the regulatory derivatives treatment in accordance with the categories given below:  Original exposure method;  Mark-to-market method. {040;010} Institution type The institution shall classify its institution type in accordance with the categories given below:  Universal banking (retail/commercial and investment banking);  Retail/commercial banking;  Investment banking;  Specialised lender. (1) This includes securitisations and equity exposures subject to credit risk